Exhibit 10.1

Execution Version

RESTRUCTURING SUPPORT AGREEMENT

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR A SOLICITATION WITH
RESPECT TO ANY SECURITIES OF THE COMPANY OR A SOLICITATION OF VOTES WITH RESPECT
TO A CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.
NOTHING HEREIN SHALL BE DEEMED TO BE THE SOLICITATION OF AN ACCEPTANCE OR
REJECTION OF A CHAPTER 11 PLAN. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH
ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. THIS
RESTRUCTURING SUPPORT AGREEMENT IS ONLY BEING DISTRIBUTED (I) TO PERSONS OUTSIDE
THE UNITED STATES AND (II) IN THE UNITED STATES TO PERSONS THAT ARE “ACCREDITED
INVESTORS” WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT OF 1933.

This RESTRUCTURING SUPPORT AGREEMENT (together with any Exhibits hereto, this
“Agreement”) is made and entered into as of November 29, 2017, by and among:

 

  (a) The undersigned holders of, or nominees, investment managers, advisors or
subadvisors to funds that hold, (together with any holders that accede to this
Agreement in accordance with Section 12, the “Consenting Term Loan Lenders”) the
outstanding term loans (the “Term Loans”) under that certain Amended and
Restated Credit Agreement, dated as of December 21, 2013 (the “Credit
Agreement”), by and among Cumulus Media Inc., Cumulus Media Holdings Inc., as
borrower, JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”), and the lenders party thereto from time to time (the
“Lenders”);

 

  (b) the undersigned holders of, or nominees, investment managers, advisors or
subadvisors to funds that hold, (together with any holders that accede to this
Agreement in accordance with Section 12, the “Consenting Equityholders”) as
applicable, equity interests in Cumulus Media Inc., warrants, options, calls or
other rights to purchase or subscribe for common stock or voting securities of
Cumulus Media Inc. or other securities, or interests exercisable, exchangeable,
or convertible into any equity interests or voting securities of Cumulus Media
Inc. (collectively, the “Equity Interests”); and

 

  (c) Cumulus Media Inc., on behalf of itself and each of its subsidiaries
listed on Annex A to the Term Sheet (the “Company”).

“Parties” is defined collectively to include the Consenting Term Loan Lenders,
the Consenting Equityholders, and the Company.

As of the execution date of this Agreement, the Company has not commenced a case
under title 11 of the United States Code (the “Bankruptcy Code”). The
Restructuring (as defined below) contemplated in this Agreement, which is
supported by the Consenting Term Loan Lenders and the Consenting Equityholders,
shall be implemented through a chapter 11 plan process involving the Company
consistent with the Restructuring (as defined below) as described in the Term
Sheet (as defined below).



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Parties have engaged in good faith and arm’s-length negotiations
regarding a restructuring of the Company;

WHEREAS, on the date hereof, (i) the Company, and (ii) the steering committee of
certain direct or beneficial owners holding in excess of 50% in the aggregate of
the outstanding principal amount of the Term Loans and represented by Arnold &
Porter Kaye Scholer LLP (the “Term Loan Lender Steering Committee”) agreed to a
summary term sheet, attached hereto as Exhibit A (the “Term Sheet”)1 relating to
a proposed financial restructuring of the Company (the “Restructuring”) to be
implemented through a plan of reorganization (the “Chapter 11 Plan”) to be filed
by the Company in connection with cases (the “Chapter 11 Cases”) in the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”) under chapter 11 of the Bankruptcy Code;

WHEREAS, the Consenting Equityholders own shares of common stock and/or other
equity interests of Cumulus Media Inc.;

WHEREAS, the Parties have agreed to support the Restructuring subject to and in
accordance with the terms of this Agreement and desire to work together to
complete the negotiation of the terms of the documents and completion of each of
the actions necessary or desirable to effect the Restructuring; and

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

The Term Sheet and each of the other exhibits hereto are fully incorporated by
reference herein and are made part of this Agreement as if fully set forth
herein and all references to this Agreement shall include and incorporate such
exhibits, including the Term Sheet. The general terms and conditions of the
Restructuring are set forth in the Term Sheet; provided however, that (i) the
Term Sheet is supplemented by the terms and conditions of this Agreement,
(ii) to the extent there is a conflict between the Term Sheet and this
Agreement, the terms and provisions of this Agreement will govern, and (iii) to
the extent there is a conflict between the Term Sheet or this Agreement, on the
one hand, and the Restructuring Documents (as defined below), on the other hand,
the terms and provisions of the Restructuring Documents shall govern.

In this Agreement, unless the context otherwise requires:

 

  (a) words importing the singular also include the plural, and references to
one gender include all genders;

 

 

1  Any terms used but not defined herein shall have the meaning ascribed to such
term in the Term Sheet.

 

2



--------------------------------------------------------------------------------

  (b) the headings in this Agreement are inserted for convenience only and do
not affect the construction of this Agreement and shall not be taken into
consideration in its interpretation;

 

  (c) the words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

 

  (d) the words “include,” “includes,” and “including” shall be deemed to be
followed by the phrase “without limitation.” The word “or” is not exclusive; and

 

  (e) references to any governmental entity or any governmental department,
commission, board, bureau, agency, regulatory authority, instrumentality, or
judicial or administrative body, in any jurisdiction shall include any successor
to such entity.

Section 1. Conditions to Effectiveness of this Agreement

This Agreement shall become effective and binding on each of the Parties upon
satisfaction of each of the following conditions (the “RSA Effective Date”):

 

  (a) the execution and delivery of this Agreement by holders of Term Loans that
hold, in the aggregate, at least 66.67% in amount of the aggregate outstanding
principal amount of the Term Loans;

 

  (b) the execution and delivery of this Agreement by the Company; and

 

  (c) payment by the Company of all Transaction Expenses as set forth in
invoices delivered to the Company on or before November 28, 2017.

provided, however, that it shall be a condition to the effectiveness of this
Agreement with respect to any Consenting Equityholder that it shall have
executed and delivered this Agreement to the Company.

Section 2. Timeline.

Until the earlier of the Termination Date and the Effective Date (as defined
herein), the Parties agree to take any and all reasonably necessary or
appropriate actions in furtherance of the Restructuring contemplated by this
Agreement and the Term Sheet, including the occurrence of the following
milestones (the “Milestones”):

 

  (a) The RSA Effective Date shall have occurred by November 30, 2017;

 

  (b) The Company shall have filed the Chapter 11 Cases no later than
November 30, 2017 (the “Petition Date”);

 

  (c) The Bankruptcy Court shall have entered the order approving the motion
seeking authority to use cash collateral and grant adequate protection to the
Lenders (the “Cash Collateral Order”) on an interim basis within three
(3) business days of the Petition Date, or such later date to which the Company
and the Term Loan Lender Steering Committee agree in writing;

 

3



--------------------------------------------------------------------------------

  (d) The Company shall have filed the Chapter 11 Plan and the disclosure
statement with respect to the Chapter 11 Plan (the “Disclosure Statement”)
within ten (10) days of the Petition Date, or such later date to which the
Company and the Term Loan Lender Steering Committee agree in writing;

 

  (e) The Bankruptcy Court shall have entered the Cash Collateral Order on a
final basis within thirty (30) days of the Petition Date, or such later date to
which the Company and the Term Loan Lender Steering Committee agree in writing;

 

  (f) The Bankruptcy Court shall have approved the Disclosure Statement within
ninety (90) days of the Petition Date, or such later date to which the Company
and the Term Loan Lender Steering Committee agree in writing;

 

  (g) The Bankruptcy Court shall have entered the order confirming the Chapter
11 Plan within one hundred fifty (150) days of the Petition Date, or such other
date to which the Company and the Term Loan Lender Steering Committee agree in
writing; and

 

  (h) The effective date of the Chapter 11 Plan (the “Effective Date”) shall
have occurred within one-hundred eighty (180) days of the Petition Date, or such
other date to which the Company and the Term Loan Lender Steering Committee
agree in writing.

Section 3. Commitment of the Consenting Term Loan Lenders.

Subject to the terms and conditions of this Agreement and the Term Sheet, each
of the Consenting Term Loan Lenders agrees (severally and not jointly) with the
Company that it shall and it shall use its commercially reasonable efforts to
cause each of its respective affiliates that are Lenders and/or holders of
Senior Notes during the term of this Agreement to:

 

  (a) use commercially reasonable efforts to consummate and complete the
Restructuring, including taking reasonably necessary actions in furtherance of
the Restructuring and this Agreement (it being understood that the Consenting
Term Loan Lenders shall not be required to undertake any cost or expense in
furtherance of the foregoing that is not paid by the Company pursuant to
Section 19 hereof);

 

  (b) negotiate in good faith all documentation relating to the Restructuring,
including, without limitation, those documents specifically contemplated in the
Term Sheet, the Chapter 11 Plan and any documents relating thereto or
contemplated thereby, including, without limitation, (i) the Disclosure
Statement, (ii) the Chapter 11 Plan, (iii) any supplement to the Chapter 11
Plan, (iv) the New First Lien Credit Agreement, (v) all organizational and
constitutional documents of Reorganized Cumulus, (vi) any documents ancillary to
any of the foregoing, and (vii) any amendments or modifications to any of the
foregoing (each of (i)-(vii) together with any other definitive documentation
relating to the Restructuring, the “Restructuring Documents”). Each of the
Restructuring Documents shall contain provisions consistent in all material
respects with the Term Sheet;

 

4



--------------------------------------------------------------------------------

  (c) not take, nor encourage any other person or entity to take, any action
that directly or indirectly interferes with or delays the acceptance or
implementation of the transactions contemplated by the Restructuring and this
Agreement, including the Releases, including, without limitation, initiating or
joining any legal proceeding, objecting, directly or indirectly, to the Chapter
11 Plan or the Restructuring Documents, or directly or indirectly negotiating or
soliciting any other plan, sale, proposal or offer of dissolution, winding up,
liquidation, reorganization, merger, or restructuring of the Company or any of
its subsidiaries that is inconsistent with or that would be reasonably likely to
prevent, delay, or impede the consummation of the Restructuring (an “Alternative
Restructuring”);

 

  (d) timely vote all of its claims against the Company (including, without
limitation and as applicable, its Term Loans) (together, the “Covered Claims”),
to accept the Chapter 11 Plan in accordance with the applicable procedures set
forth in the Disclosure Statement and any other solicitation materials, and
timely return a duly-executed ballot in connection therewith (it being
understood that such votes will be irrevocable during the term of this
Agreement, except as otherwise provided herein);

 

  (e) not withdraw, amend, or revoke (or cause to be withdrawn, amended or
revoked) its vote with respect to the Covered Claims with respect to the Chapter
11 Plan; provided, however, that such vote shall, without any further action by
the applicable Consenting Term Loan Lender, be deemed automatically revoked
(and, upon such revocation, deemed void ab initio) by the applicable Consenting
Term Loan Lender upon the Termination Date;

 

  (f) consistent with Section 24, of this Agreement, consent to the Releases (as
defined below) and not object to (or support any party’s objection to) or make
an election to opt-out of any such Releases; provided, however, that consent by
a Consenting Term Loan Lender to the Releases shall, without any further action
by the applicable Consenting Term Loan Lender, be deemed automatically revoked
(and, upon such revocation, deemed void ab initio) by the applicable Consenting
Term Loan Lender upon the Termination Date;

 

  (g) to the extent that a legal or structural impediment to consummation of the
Chapter 11 Plan arises outside of the jurisdiction of the Bankruptcy Court, and
such legal or structural impediment does not otherwise provide the Consenting
Term Loan Lenders with a right to terminate this Agreement, negotiate in good
faith to address any such impediment;

 

  (h)

provide prompt written notice to the Company between the date hereof and the
Effective Date of the Chapter 11 Plan of (i) the occurrence, or failure to
occur, of any event of which the occurrence or failure to occur would be
reasonably likely to cause (A) any representation or warranty of such Consenting
Term Loan Lender contained in this Agreement to be untrue or inaccurate in any
material respect, (B) any material covenant of such Consenting Term Loan Lender
contained in this Agreement not to

 

5



--------------------------------------------------------------------------------

  be satisfied in any material respect, or (C) any condition precedent contained
in the Chapter 11 Plan or this Agreement not to occur or become impossible to
satisfy, (ii) receipt of any written notice from any third party alleging that
the consent of such party is or may be required as a condition precedent to
consummation of the transactions contemplated by the Restructuring,
(iii) receipt of any written notice from any governmental body that is material
to the consummation of the transactions contemplated by the Restructuring,
(iv) receipt of any written notice of any proceeding commenced or threatened
against any Party that would otherwise affect in any material respect the
transactions contemplated by the Restructuring, and (v) any failure of such
Consenting Term Loan Lender to comply, in any material respect, with or satisfy
any covenant, condition or agreement to be complied with or satisfied by them
hereunder as a condition precedent to the consummation of the transactions
contemplated by the Restructuring; and

 

  (i) permit the disclosure of this Agreement, and the aggregate amount of
Covered Claims held by the Consenting Term Loan Lenders; provided, however, that
the Company shall not disclose (i) individual Covered Claims amounts held by any
Consenting Term Loan Lenders to any other party (including to other Consenting
Term Loan Lenders), or (ii) the identity of any Consenting Term Loan Lender to
any other party (including to other Consenting Term Loan Lenders) without the
prior written consent of such Consenting Term Loan Lender.

Notwithstanding anything contained in this Agreement, no Consenting Term Loan
Lender shall be:

 

  (a) obligated to deliver a consent or vote to accept the Chapter 11 Plan, or
prohibited from withdrawing such consent or vote, in each case, upon the
termination of this Agreement as to such Consenting Term Loan Lender (provided
that the Consenting Term Loan Lender is not then in material breach of its own
obligations under this Agreement);

 

  (b) prohibited, limited, or restricted from contesting (in a proceeding or
otherwise) whether any matter, fact or thing, is a breach of, or inconsistent
with, this Agreement;

 

  (c) prohibited, limited, or restricted from asserting or raising any objection
expressly permitted under this Agreement in connection with any hearing in the
Bankruptcy Court, including, without limitation, any hearing on confirmation of
the Chapter 11 Plan;

 

  (d) prohibited, limited, or restricted from asserting any rights, claims,
and/or defenses under the Credit Agreement, the Security Agreement (as defined
in the Credit Agreement), and any related documents or agreements;

 

6



--------------------------------------------------------------------------------

  (e) prohibited, limited or restricted from appearing as a party-in-interest in
any matter to be adjudicated in the Chapter 11 Cases or asserting or raising any
objection permitted under this Agreement in connection with any hearing on
confirmation of the Chapter 11 Plan or any other matter so long as such
appearance, objection, and the positions advocated in connection therewith are
not for the purpose of hindering, delaying, or preventing the consummation of
the Restructuring in a manner inconsistent with this Agreement; or

 

  (f) prohibited, limited or restricted from engaging in discussions with or
among any or all of the Company, officers, representatives, or advisors, any
other Lender or its affiliates, or any of their respective officers,
representatives or advisors, or any other party; provided, however, that such
discussions shall not be for the purpose of hindering, delaying, or preventing
the consummation of the Restructuring in a manner inconsistent with this
Agreement.

Section 4. Commitment of the Consenting Equityholders.

Subject to the terms and conditions of this Agreement and the Term Sheet, each
of the Consenting Equityholders agrees (severally and not jointly) with the
Company that it shall and it shall cause each of its respective affiliates
during the period beginning on the RSA Effective Date and ending on the earlier
of the Equityholder-Only Termination Date (as defined below) applicable to such
Consenting Equityholder and the Termination Date (as defined below):

 

  (a) not to (and direct any applicable custodian or prime broker, not to)
(i) sell, assign, hypothecate, pledge, or otherwise transfer, including by the
declaration of a worthless stock deduction for any tax year ending on or prior
to the Effective Date (as defined in the Term Sheet), grant a participation
interest in or otherwise dispose of, directly or indirectly, its right, title or
interest (including, for the avoidance of doubt, certain transfers of and
declarations of worthlessness with respect to equity securities in the Company)
in respect of any of such Consenting Equityholder’s Equity Interests, as
applicable, in whole or in part, or (ii) grant any proxies, deposit any of such
Consenting Equityholder’s Interests against the Company, as applicable, into a
voting trust, or enter into a voting agreement with respect to any such Equity
Interests, in the case of (i) or (ii), other than transfers of interests in
Consenting Equityholders and transfers among affiliates of Consenting
Equityholders that are or become parties to this Agreement prior to the
effectiveness of such transfer, in each case, provided that such transfers do
not impair any of the Company’s tax attributes or its ability to consummate the
Restructuring. By executing this Agreement, each Consenting Equityholder agrees
that any action taken in violation of this Section 4(a) shall be deemed null and
void ab initio and of no force and effect without further action by any party;

 

  (b) cooperate in terminating and/or waiving the provisions of any
shareholders’ agreement with the Company to which it is a party provided that
all other parties to any such agreement also so terminate and/or waive;

 

  (c) consistent with Section 24, of this Agreement, consent to the Releases (as
defined below) and not object to (or support any party’s objection to) or make
an election to opt-out of any such Releases; provided, however, that consent by
a Consenting Equityholder to the Releases shall, without any further action by
the applicable Consenting Equityholder, be deemed automatically revoked (and,
upon such revocation, deemed void ab initio) by the applicable Consenting
Equityholder upon the earlier of the Equityholder-Only Termination Date and the
Termination Date;

 

7



--------------------------------------------------------------------------------

  (d) not take, nor encourage any other person or entity to take, any action
that directly or indirectly interferes with or delays the acceptance or
implementation of the transactions contemplated by the Restructuring or this
Agreement, including the Releases, including, without limitation, initiating or
joining any legal proceeding, objecting, directly or indirectly, to the Chapter
11 Plan or the Restructuring Documents, or directly or indirectly negotiating or
soliciting any other plan, sale, proposal or offer of dissolution, winding up,
liquidation, reorganization, merger, or restructuring of the Company or any of
its subsidiaries that is inconsistent with or that would be reasonably likely to
prevent, delay, or impede the consummation of the Restructuring;

 

  (e) support, and use reasonable best efforts to take all actions necessary or
reasonably requested by the Company to facilitate the confirmation and
consummation of the Chapter 11 Plan and the Restructuring;

 

  (f) not assert any claims or any kind of priority against the Company in the
Chapter 11 Cases (provided, that each Consenting Equityholder and its respective
affiliates shall have the right to file a proof of claim in the Chapter 11 Cases
in compliance with the bar date to preserve its right to assert its claims if
this Agreement terminates in accordance with its terms);

 

  (g) provide prompt written notice to the Company between the date hereof and
the Effective Date of the Chapter 11 Plan of the occurrence, or failure to
occur, of any event of which the occurrence or failure to occur would be
reasonably likely to cause (i) any representation or warranty of such Consenting
Equityholder contained in this Agreement to be untrue or inaccurate in any
material respect, or (ii) any material covenant of such Consenting Equityholder
contained in this Agreement not to be satisfied in any material respect; and

 

  (h) permit the disclosure of this Agreement, and the aggregate amount of
Equity Interests held by the Consenting Equityholders.

Section 5. Commitment of the Company.

Subject to the terms hereof, the Company shall, jointly and severally:

 

  (a) use commercially reasonable efforts to consummate and complete the
Restructuring, including taking all necessary and appropriate actions in
furtherance of the Restructuring, the Chapter 11 Plan, the Releases, and this
Agreement;

 

  (b) use commercially reasonable efforts to meet all Milestones;

 

  (c) use commercially reasonable efforts to obtain any and all required
regulatory approvals for the Restructuring embodied in the Restructuring
Documents, including the Chapter 11 Plan;

 

8



--------------------------------------------------------------------------------

  (d) provide draft copies of the Chapter 11 Plan, Chapter 11 plan supplement,
Disclosure Statement, motion to approve solicitation of the Chapter 11 Plan, the
form of ballots, any proposed Confirmation Order, any motion to approve the use
of cash collateral, any Cash Collateral Order, any proposed amended version of
the Chapter 11 Plan or the Disclosure Statement, all “first day” and “second
day” pleadings (including forms of orders thereof), and any other material
motions, draft orders, pleadings or briefs (collectively, the “Two-Day Review
Motions”) the Company intends to file with the Bankruptcy Court to the Term Loan
Lender Steering Committee (via email to counsel Arnold & Porter Kaye Scholer
LLP) at least two (2) days prior to filing with the Bankruptcy Court, with all
other motions, applications, pleadings and briefs (the “Other Motions”) the
Company intends to file with the Bankruptcy Court to be provided to counsel to
the Term Loan Lender Steering Committee as soon as reasonably practicable prior
to filing with the Bankruptcy Court, but in any event no fewer than twelve
(12) hours prior to filing with the Bankruptcy Court, and in each case consult
in good faith with such counsel regarding the form and substance of any such
proposed filing with the Bankruptcy Court; provided that (i) the Debtors shall
not be required to provide draft copies of any retention applications, any fee
statements, or any fee applications to the Term Loan Lender Steering Committee,
and (ii) if the notice required by this Section 5(d) with respect to Other
Motions is not reasonably practicable with respect to any document, the Debtors
may provide notice, prior to the expiration of such deadline, that such deadline
cannot be met to the Term Loan Lender Steering Committee (via email to counsel
Arnold & Porter Kaye Scholer LLP) and, if such document is provided to the Term
Loan Lender Steering Committee as soon as reasonably practicable, no Termination
Event shall occur as a result of such failure to comply with the terms of this
Section 5(d) with respect to Other Motions;

 

  (e) file the Two-Day Review Motions and the Other Motions (other than those
set forth in Sections 5(d)(i) and 5(d)(ii)) in form and substance reasonably
acceptable to the Term Loan Lender Steering Committee (unless such document is
subject to a higher standard of review and approval by the Term Loan Lender
Steering Committee, in which case such higher standard of review and approval
shall apply) and the Company, and seek interim and final (to the extent
applicable and/or necessary) orders, in form and substance reasonably acceptable
to the Term Loan Lender Steering Committee and the Company, from the Bankruptcy
Court approving the relief requested in such documents;

 

  (f) provide draft copies of any motion for interim and final orders approving
procedures regarding equity trading (and related proposed order), Chapter 11
Plan, Chapter 11 plan supplement, Disclosure Statement, motion to approve
solicitation of the Chapter 11 Plan, the form of ballots, any proposed
Confirmation Order, any proposed amended version of the Chapter 11 Plan or the
Disclosure Statement to the Consenting Equityholders at least two (2) days prior
to filing with the Bankruptcy Court;

 

9



--------------------------------------------------------------------------------

  (g) file a customary “first day” motion for interim and final order approving
procedures regarding equity trading that provides that, among other things, upon
termination of this Agreement with respect to a Consenting Equityholder such
Consenting Equityholder shall have the right to move the Bankruptcy Court for an
order permitting the Consenting Equityholder to take any actions set forth in
Section 4(a) hereof (and all other parties shall have the right to oppose such
motion) and which shall be otherwise reasonably acceptable to the Consenting
Equityholders and the Term Loan Lender Steering Committee, the approval of which
the Company shall seek as soon as reasonably practicable after the Petition
Date;

 

  (h) permit the disclosure of this Agreement, the aggregate amount of Equity
Interests held by the Consenting Equityholders, and the aggregate amount of
Covered Claims held by the Consenting Term Loan Lenders; provided, however, that
the Company shall not disclose (i) individual Covered Claims amounts held by any
Consenting Term Loan Lenders or (ii) the identity of any Consenting Term Loan
Lender to any other party (including to other Consenting Term Loan Lenders)
without the prior written consent of such Consenting Term Loan Lender;

 

  (i) to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the transactions contemplated
herein, negotiate in good faith appropriate additional or alternative provisions
to address any such impediment; provided that the economic outcome for the
Parties and other material terms of this Agreement are preserved in any such
provisions;

 

  (j) subject to Section 14 of this Agreement, not directly or indirectly
(A) join in or support any alternative plan or transaction other than the
Chapter 11 Plan; or (B) take any action to alter in any material respect,
unreasonably delay, interfere with, or impede the approval or ratification, as
applicable, of the Restructuring, the Disclosure Statement, the solicitation and
solicitation procedures, the Releases, and confirmation and consummation of the
Chapter 11 Plan;

 

  (k) subject to Section 14 of this Agreement, not, nor encourage any other
person or entity to, take any action that would, or would reasonably be expected
to, breach or be inconsistent with this Agreement or, directly or indirectly,
interfere with the acceptance, confirmation or consummation of the Plan,
approval of the Releases, or implementation of the Restructuring;

 

  (l) continue to operate the Company’s business in the ordinary course in
accordance with its reasonable business judgment and, subject to applicable
laws, use commercially reasonable efforts to, consistent with the pursuit and
consummation of the Restructuring and the transactions contemplated thereby,
preserve intact in all material respects the current business operations of the
Company and its subsidiaries;

 

10



--------------------------------------------------------------------------------

  (m) not commence an avoidance action or other legal proceeding that challenges
the validity, enforceability, or priority of the Term Loans or obligations under
the Credit Agreement, or any liens securing the same;

 

  (n) pay all Transaction Expenses consistent with the terms of Section 19
hereof;

 

  (o) not take any action inconsistent with, or omit to take any action required
by the Credit Agreement, except to the extent that any such action or inaction
is expressly contemplated or permitted by this Agreement, the Chapter 11 Plan or
any of the other Restructuring Documents; and

 

  (p) provide prompt written notice to the Consenting Term Loan Lenders and the
Consenting Equityholders between the date hereof and the Effective Date of the
Chapter 11 Plan of (i) the occurrence, or failure to occur, of any event of
which the occurrence or failure to occur would be reasonably likely to cause
(A) any representation or warranty of the Company contained in this Agreement to
be untrue or inaccurate in any material respect, (B) any material covenant of
the Company contained in this Agreement not to be satisfied in any material
respect, or (C) any condition precedent contained in the Chapter 11 Plan or this
Agreement not to occur or become impossible to satisfy, (ii) receipt of any
written notice from any third party alleging that the consent of such party is
or may be required as a condition precedent to consummation of the transactions
contemplated by the Restructuring and this Agreement, including the Releases,
(iii) receipt of any written notice from any governmental body that is material
to the consummation of the transactions contemplated by the Restructuring,
(iv) receipt of any written notice of any proceeding commenced or threatened
against the Company that would otherwise affect in any material respect the
transactions contemplated by the Restructuring and this Agreement, including the
Releases, and (v) any failure of the Company to comply, in any material respect,
with or satisfy any covenant, condition, or agreement to be complied with or
satisfied by them hereunder as a condition precedent to the consummation of the
transactions contemplated by the Restructuring.

The Company acknowledges and agrees and shall not dispute that after the
commencement of the Chapter 11 Cases, the giving of notice of termination by any
Party pursuant to this Agreement shall not be a violation of the automatic stay
of section 362 of the Bankruptcy Code (and the Company hereby waives, to the
greatest extent possible, the applicability of the automatic stay to the giving
of such notice); provided that nothing herein shall prejudice any Party’s rights
to argue that the giving of notice of default or termination was not proper
under the terms of this Agreement.

Notwithstanding anything to the contrary in Sections 4 or 5 of this Agreement,
each of the Company’s officers and directors, in such capacities, is not, by
virtue of the Company’s or the Consenting Equityholders’ obligations under this
Agreement, prohibited from taking, or from refraining to take, any actions that
are consistent with, and not in violation of, Section 14 of this Agreement, and
neither the Company nor any Consenting Equityholder that is affiliated with such
officer or director shall be in violation of this Agreement by virtue of such
individual taking, or refraining from taking, any such action, so long as any
such action is consistent with the fiduciary obligations of the Company under
applicable law (as reasonably determined by the Company after consultation with
counsel).

 

11



--------------------------------------------------------------------------------

Section 6. Lender Termination Event.

This Agreement and the obligations hereunder may be terminated by the Majority
Consenting Term Loan Lenders (as defined below) upon the giving of notice
thereof to the Company (except as otherwise expressly provided herein with
respect to a Lender Termination Event of the type specified in clauses (d),
(e) or (t) of this Section 6), at any time after the occurrence, and during the
continuation of, any of the following events (each, a “Lender Termination
Event”):

 

  (a) the breach in any material respect by the Company, of any of the material
undertakings or covenants of the Company set forth herein and, to the extent
such breach is susceptible to cure, such breach remains uncured for a period of
five (5) business days after the receipt of notice of such breach;

 

  (b) any representation or warranty in this Agreement made by the Company shall
have been untrue in any material respect when made or shall have become untrue
in any material respect and, if such breach is susceptible to cure, such breach
remains uncured for a period of five (5) business days following the Company’s
receipt of notice thereof;

 

  (c) the failure of the Company to meet any Milestone;

 

  (d) the Restructuring Documents and any amendments, modifications, or
supplements thereto filed by the Company include terms that are materially
inconsistent with the Term Sheet and are not otherwise reasonably acceptable in
all respects to the Requisite Consenting Term Loan Lenders (as defined below),
and such event remains uncured for a period of five (5) business days following
the Company’s receipt of notice thereof;

 

  (e) a Restructuring Document materially alters the treatment of the Lenders
specified in the Term Sheet (including, without limitation, any material term of
the New First Lien Credit Agreement) and the Requisite Consenting Term Loan
Lenders have not consented to such material alteration, and such breach remains
uncured for a period of two (2) business days following the Company’s receipt of
notice thereof;

 

  (f) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order enjoining
the consummation of a material portion of the Restructuring, and such ruling,
judgment or order has not been stayed, reversed, or vacated within twenty-five
(25) calendar days after such issuance;

 

  (g) the conversion of one or more of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code;

 

12



--------------------------------------------------------------------------------

  (h) the dismissal of one or more of the Chapter 11 Cases;

 

  (i) the appointment of a trustee, receiver, or examiner with expanded powers
in one or more of the Chapter 11 Cases;

 

  (j) the commencement of an involuntary bankruptcy case against the Company
under the Bankruptcy Code, if such involuntary case is not dismissed within
sixty (60) calendar days after the filing thereof, or if a court order grants
the relief sought in such involuntary case;

 

  (k) the preparation and/or filing of a motion to the Bankruptcy Court seeking
to reject or otherwise not perform under this Agreement;

 

  (l) the Bankruptcy Court enters an order modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a plan of
reorganization, provided, that if such order is subject to appeal, a Lender
Termination Event shall result if such breach remains uncured or unappealed for
a period of five (5) business days following the Company’s receipt of notice
thereof;

 

  (m) denial by the Bankruptcy Court of confirmation of the Chapter 11 Plan;

 

  (n) the order confirming the Chapter 11 Plan is reversed, vacated, or
otherwise modified in a manner materially inconsistent with this Agreement;

 

  (o) any court of competent jurisdiction has entered a judgment or order
declaring the Restructuring, this Agreement or any material portion hereof to be
unenforceable or illegal and such judgment or order is not stayed, dismissed,
vacated or modified within twenty-five (25) calendar days following the entry
thereof;

 

  (p) the Company (A) publicly announces its intention not to support the
Restructuring, (B) files a motion with the Bankruptcy Court seeking the approval
of an Alternative Restructuring, or (C) agrees to pursue or publicly announces
its intent to pursue an Alternative Restructuring;

 

  (q) if either (i) the Company files a motion, application or adversary
proceeding (or supports or fails to timely object to such a filing)
(A) challenging the validity, enforceability, perfection or priority of, or
seeking invalidation, avoidance, disallowance, recharacterization or
subordination of, the obligations or Covered Claims arising under or relating to
the Credit Agreement, or (2) challenging the seniority of the obligations or
Covered Claims arising under or relating to the Credit Agreement, or (ii) the
Bankruptcy Court (or any court with jurisdiction over the Chapter 11 Cases)
enters an order providing relief against the interests of the Consenting Term
Loan Lenders with respect to any of the foregoing causes of action or
proceedings, including, but not limited to, invalidating, avoiding, disallowing,
recharacterizing, subordinating, or limiting the enforceability of any of the
obligations or Covered Claims arising under or related to the Credit Agreement;

 

13



--------------------------------------------------------------------------------

  (r) the Company makes an assignment for the benefit of creditors;

 

  (s) on or after the RSA Effective Date, the Company engages in any merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness or other similar transaction outside the ordinary course of
business, other than: (i) the commencement of the Chapter 11 Cases or other
bankruptcy or similar proceeding; or (ii) as permitted or contemplated by the
Restructuring; provided, however, the Company may settle the Merlin Claims
subject to the consent of the Term Loan Lender Steering Committee, which consent
shall not be unreasonably withheld;

 

  (t) on the date that is two-hundred and seventy (270) days after the Petition
Date (the “Outside Date”); and

 

  (u) the terms of any entered Cash Collateral Order are not reasonably
acceptable to the Term Loan Lender Steering Committee;

provided, that notwithstanding the foregoing, unless waived by the Requisite
Consenting Term Loan Lenders, if a Lender Termination Event of the type
specified in clauses (d), (e) or (t) of this Section 6 occurs, this Agreement
and the obligations hereunder shall be terminated automatically and without the
need for any notice thereof.

This Agreement shall automatically terminate solely as to any Consenting Term
Loan Lender on the date, which shall be deemed a Termination Date solely with
respect to such Consenting Term Loan Lender (and not, for the avoidance of
doubt, as to any other Consenting Term Loan Lender), on which such Consenting
Term Loan Lender has transferred all (but not less than all) of its claims in
accordance with Section 11 of this Agreement.

Section 7. Equityholder Termination Events.

This Agreement and the obligations hereunder, solely with respect to Consenting
Equityholders, may be terminated as to any Consenting Equityholder upon the
giving of notice thereof by such Consenting Equityholder to the Company at any
time after the occurrence, and during the continuation of, any of the following
events (each, an “Equityholder Termination Event”); provided, however, that if
such Equityholder Termination Event is susceptible to cure, this Agreement and
the obligations hereunder may only be terminated five (5) business days after
written notice of such Equityholder Termination Event is delivered to the
Company if such Equityholder Termination Event has not been cured by such date:

 

  (a) the breach in any material respect by the Company, of any of the material
undertakings or covenants of the Company set forth herein and, to the extent
such breach is susceptible to cure, such breach remains uncured for a period of
five (5) business days after the receipt of notice of such breach;

 

14



--------------------------------------------------------------------------------

  (b) the breach in any material respect by one or more of the Consenting Term
Loan Lenders, of any of the undertakings, representations, warranties, or
covenants of the Consenting Term Loan Lenders set forth herein that (x) remains
uncured for a period of three (3) business days after the receipt by the Company
of written notice by a Consenting Equityholder of such breach; and (y) could
reasonably be expected to impair the ability to consummate the Restructuring in
accordance with the terms of the Term Sheet;

 

  (c) any representation or warranty in this Agreement made by the Company shall
have been untrue in any material respect when made or shall have become untrue
in any material respect and, if such breach is susceptible to cure, such breach
remains uncured for a period of five (5) business days following the Company’s
receipt of notice thereof;

 

  (d) the Restructuring Documents and any amendments, modifications, or
supplements thereto filed by the Company or approved by the Bankruptcy Court do
not include the Releases or are in any way inconsistent with Section 24 of this
Agreement;

 

  (e) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order enjoining
the consummation of a material portion of the Restructuring or this Agreement or
any material portion hereof, including the Releases, and such ruling, judgment
or order has not been stayed, reversed, or vacated within twenty-five
(25) calendar days after such issuance;

 

  (f) the Bankruptcy Court enters an order or issues a ruling or decision,
whether in connection with the approval of any disclosure statement or chapter
11 plan or otherwise, that it will not approve the Releases;

 

  (g) the conversion of one or more of the Chapter 11 Cases to a case under
chapter 7 of the Bankruptcy Code;

 

  (h) the dismissal of one or more of the Chapter 11 Cases;

 

  (i) the appointment of a trustee, receiver, or examiner with expanded powers
in one or more of the Chapter 11 Cases;

 

  (j) the commencement of an involuntary bankruptcy case against the Company
under the Bankruptcy Code, if such involuntary case is not dismissed within
sixty (60) calendar days after the filing thereof, or if a court order grants
the relief sought in such involuntary case;

 

  (k) the preparation and/or filing of a motion to the Bankruptcy Court seeking
to reject or otherwise not perform under this Agreement;

 

  (l) the Bankruptcy Court enters an order modifying or terminating the
Company’s exclusive right to file and/or solicit acceptances of a chapter 11
plan, provided, that if such order is subject to appeal, an Equityholder
Termination Event shall result if such breach remains uncured or unappealed for
a period of five (5) business days following the Company’s receipt of notice
thereof;

 

15



--------------------------------------------------------------------------------

  (m) denial by the Bankruptcy Court of confirmation of the Chapter 11 Plan;

 

  (n) the order confirming the Chapter 11 Plan is reversed, vacated, or
otherwise modified in a manner materially inconsistent with this Agreement,
including if such order is in anyway inconsistent with Section 24 of this
Agreement;

 

  (o) any court of competent jurisdiction has entered a judgment or order
declaring the Restructuring, this Agreement or any material portion hereof,
including the Releases, to be unenforceable or illegal and such judgment or
order is not stayed, dismissed, vacated or modified within twenty-five
(25) calendar days following the entry thereof;

 

  (p) the Company (A) publicly announces its intention not to support the
Restructuring or the Releases, (B) files a motion with the Bankruptcy Court
seeking the approval of an Alternative Restructuring, or (C) agrees to pursue or
publicly announces its intent to pursue an Alternative Restructuring;

 

  (q) the Company files a motion, application or adversary proceeding (or
supports or fails to timely object to such a filing) seeking to avoid, recover,
recharacterize or otherwise challenge any transfer made to any Consenting
Equityholder, or (the Bankruptcy Court (or any court with jurisdiction over the
Chapter 11 Cases) enters an order providing relief against the interests of any
Consenting Equityholder with respect to any of the foregoing causes of action or
proceedings; and

 

  (r) the Company makes an assignment for the benefit of creditors.

Section 8. Company Termination Events.

This Agreement and the obligations hereunder may be terminated by the Company
upon the giving of notice thereof to the Consenting Term Loan Lenders and the
Consenting Equityholders upon the occurrence of any of the following events
(each, a “Company Termination Event”):

 

  (a) the breach in any material respect by one or more of the Consenting Term
Loan Lenders, of any of the undertakings, representations, warranties, or
covenants of the Consenting Term Loan Lenders set forth herein in any material
respect which (x) remains uncured for a period of five (5) business days after
the receipt of written notice of such breach by all Consenting Term Loan
Lenders; and (y) could reasonably be expected to impair the ability to
consummate the Restructuring in accordance with the terms of the Term Sheet;

 

  (b) the breach in any material respect by one or more of the Consenting
Equityholders, of any of the undertakings, representations, warranties, or
covenants of the Consenting Equityholders set forth herein in any material
respect which remains uncured for a period of three (3) business days after the
receipt of written notice of such breach; provided that any such termination by
the Company pursuant to this Section 8(b) shall be solely with respect to the
breaching Consenting Equityholder and shall not otherwise affect the rights and
obligations of the non-breaching Consenting Equityholders, the Consenting Term
Loan Lenders and the Company under this Agreement;

 

16



--------------------------------------------------------------------------------

  (c) receipt by the Consenting Term Loan Lenders and the Consenting
Equityholders of the Company’s Fiduciary Decision (as defined herein) made in
accordance with Section 14 herein; and

 

  (d) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling or order enjoining
the consummation of a material portion of the Restructuring, and such ruling,
judgment or order has not been not stayed, reversed or vacated within
twenty-five (25) calendar days after such issuance.

Section 9. Mutual Termination.

This Agreement, and the obligations of all Parties hereunder may be terminated
by a mutual written agreement among the Majority Consenting Term Loan Lenders,
on the one hand, and the Company, on the other hand.

Section 10. Effect of Termination.

The date on which this Agreement is terminated in accordance with Sections 6, 8
(other than any termination pursuant to Section 8(b)), or 9 of this Agreement
shall be referred to as the “Termination Date”. Upon the earlier to occur of the
Termination Date or the Effective Date, termination of this Agreement shall be
effective immediately and all obligations hereunder (other than obligations that
expressly survive pursuant to Section 16) shall terminate, each Party hereto
shall be released from its commitments, undertakings, and agreements, and this
Agreement shall be of no further force and effect and shall have all the rights
and remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including all rights
and remedies available to it under applicable law, the Credit Agreement and any
ancillary documents or agreements thereto; provided, however, that (i) any claim
for breach of this Agreement that occurs prior to the Termination Date and
(ii) the rights and obligations of the Parties under Section 19, if applicable,
with respect to the payment of fees and expenses incurred up to such date of
termination shall survive such termination and all rights and remedies with
respect to such claims shall not be prejudiced in any way. Upon the termination
of this Agreement, each vote or any consents given by any Consenting Term Loan
Lenders prior to such termination shall be deemed, for all purposes, to be null
and void ab initio and shall not be considered or otherwise used in any manner
by the Parties in connection with the Restructuring and this Agreement, in each
case, without further confirmation or other action by such Consenting Term Loan
Lenders. If this Agreement has been terminated as to any Consenting Term Loan
Lender at a time when permission of the Bankruptcy Court shall be required for a
Consenting Term Loan Lender to change or withdraw (or cause to change or
withdraw) its vote to accept the Chapter 11 Plan, the Company shall not oppose
any attempt by such Consenting Term Loan Lender to change or withdraw (or cause
to change or withdraw) such vote at such time, subject to all remedies available
to the Company at law, equity, or otherwise, including

 

17



--------------------------------------------------------------------------------

those remedies set forth in Section 20 hereof; provided that nothing herein
shall prevent the Company from contesting whether or not the applicable Lender
Termination Events have actually occurred. Such Consenting Term Loan Lender
shall have no liability to the Company or any other Term Loan Lender in respect
of any termination of this Agreement in accordance with the terms of this
Section 10 and Sections 6 and 27 hereof (unless such termination is determined
by a court of competent jurisdiction to have been invalid); provided, that,
under no circumstance shall a Consenting Term Loan Lender have any liability to
any Consenting Equityholder as a result of any action, or any failure to take
any action, by any Consenting Term Loan Lender, in connection with this
Agreement; provided further, that, under no circumstance shall a Consenting
Equityholder have any liability to any Consenting Term Loan Lender as a result
of any action, or any failure to take any action, by any Consenting
Equityholder, in connection with this Agreement.

Upon the occurrence of the termination of this Agreement pursuant to Section 7
or 8(b) with respect to any Consenting Equityholder (an “Equityholder-Only
Termination Event” and the date of such termination the “Equityholder-Only
Termination Date”), this Agreement shall terminate solely with respect to such
terminating Consenting Equityholder and all of its obligations hereunder (and
not, for the avoidance of doubt, as to any other Consenting Equityholder or its
obligations hereunder), and such Consenting Equityholder shall be released from
its commitments, undertakings, and agreements hereunder, and this Agreement
shall be of no further force and effect solely with respect to such Consenting
Equityholder and such Consenting Equityholder shall have all the rights and
remedies that it would have had and shall be entitled to take all actions,
whether with respect to the Restructuring or otherwise, that it would have been
entitled to take had they not entered into this Agreement, including all rights
and remedies available to it under applicable law; provided, however, that any
claim for breach of this Agreement that occurs prior to such Equityholder-Only
Termination Date shall survive such termination and all rights and remedies with
respect to such claims shall not be prejudiced in any way.

Section 11. Transfers of Claims.

During the period beginning on the RSA Effective Date and ending on the
Termination Date, each Consenting Term Loan Lender agrees not to (and agrees to
use commercially reasonable efforts to cause any affiliates that are Lenders or
holders of Senior Notes not to) (a) sell, transfer, assign, hypothecate, pledge,
grant a participation interest in or otherwise dispose of, directly or
indirectly, its right, title or interest in respect of any of such Consenting
Term Loan Lender’s Covered Claims against the Company as applicable, in whole or
in part, or (b) grant any proxies, deposit any of such Consenting Term Loan
Lender’s Covered Claims against the Company, as applicable, into a voting trust,
or enter into a voting agreement with respect to any such Covered Claims (the
actions described in clauses (a) and (b) are collectively referred to herein as
a “Transfer”), unless: (x) such Transfer is to another Consenting Term Loan
Lender or any other person or entity that first agrees in writing to be bound by
the terms of this Agreement by executing Exhibit B to this Agreement, and
(y) notice of such Transfer and such executed Exhibit B, if applicable, is
delivered by email to counsel to the Consenting Term Loan Lenders (as provided
in Section 27 herein) and the Company by no later than two (2) business days
before such Transfer is consummated and settled (each, a “Permitted
Transferee”). With

 

18



--------------------------------------------------------------------------------

respect to Covered Claims against the Company held by a Permitted Transferee
upon consummation of a Transfer, such Permitted Transferee (x) shall make and
shall be deemed to make all of the representations and warranties of a
Consenting Term Loan Lender under this Agreement and (y) shall agree and shall
be deemed to agree to be bound by all of terms applicable to a Consenting Term
Loan Lender under this Agreement. Upon compliance with the foregoing, the
transferor shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent such rights and obligations are
assumed by a Permitted Transferee.

By executing this Agreement, each of the Consenting Term Loan Lenders agree that
any Transfer made in violation of this Section 11 shall be deemed null and void
ab initio and of no force or effect without further action by any Party or the
intended transferee, regardless of any prior notice provided to the Company or
counsel to the Consenting Term Loan Lenders, and shall not create any obligation
or liability of the Company to the intended transferee. Each Consenting Term
Loan Lender agrees not to create any subsidiary, affiliate, or other vehicle or
device for the purpose of acquiring claims of the Company without first causing
such subsidiary, affiliate, vehicle, or device to be bound by and subject to
this Agreement. The transfer restrictions set forth herein shall be in addition
to any transfer restrictions set forth in the Credit Agreement.

This Agreement shall in no way be construed to preclude the Consenting Term Loan
Lenders from acquiring additional Covered Claims; provided that (i) any
Consenting Term Loan Lender that acquires additional Covered Claims during the
term of this Agreement shall promptly notify the Company and counsel to the Term
Loan Lender Steering Committee, of such acquisition, including the amount of
such acquisition, and (ii) such acquired Covered Claims shall automatically and
immediately upon acquisition by a Consenting Term Loan Lender be deemed subject
to the terms of this Agreement (regardless of when or whether notice of such
acquisition is given).

As used herein, the term “Qualified Marketmaker” means an entity that (a) holds
itself out to the public or the applicable private markets as standing ready in
the ordinary course of business to purchase from customers and sell to customers
Covered Claims (or enter with customers into long and short positions in Covered
Claims), in its capacity as a dealer or market maker in Covered Claims and
(b) is, in fact, regularly in the business of making a market in claims against
issuers or borrowers (including debt securities or other debt). Notwithstanding
anything to the contrary herein, a Qualified Marketmaker that acquires any of
the Covered Claims with the purpose and intent of acting as a Qualified
Marketmaker for such Covered Claims shall not be required to agree in writing to
be bound by the terms of this Agreement by executing Exhibit B to this Agreement
if such Qualified Marketmaker transfers such Covered Claims within five
(5) Business Days of its acquisition to a Permitted Transferee, provided that
(i) such exception will only be available in transactions where the Qualified
Marketmaker is acting in such capacity, and (ii) the notice provisions set forth
in the first paragraph of this Section 11 shall continue to apply to any
transfer to or by a Qualified Marketmaker.

 

19



--------------------------------------------------------------------------------

Section 12. Accession

After the date hereof, additional holders of the Term Loans or Equity Interests
may become Consenting Term Loan Lenders or Consenting Equityholders, as
applicable, by agreeing in writing to be bound by the terms of this Agreement by
executing a counterpart signature page to this Agreement and delivering such
signature page in accordance with Section 27 herein.

Section 13. Acknowledgment.

This Agreement is not and shall not be deemed to be a solicitation for consents
to the Chapter 11 Plan or an offer of New First Lien Credit Agreement debt or
equity in Reorganized Cumulus. The acceptance of the Chapter 11 Plan by each of
the Consenting Term Loan Lenders will be subject to proper solicitation pursuant
to sections 1125, 1126, and 1127 of the Bankruptcy Code. The undersigned
Consenting Term Loan Lenders understand that the equity in Reorganized Cumulus
will be distributed only (a) in the United States to holders of Term Loans who
are “accredited investors” (as defined in Rule 501(a) of Regulation D under the
Securities Act) in reliance on section 4(a)(2) of the Securities Act,
(b) outside the United States to holders of the Term Loans in reliance on
Regulation S under the Securities Act, or (c) pursuant to section 1145 of the
Bankruptcy Code. The undersigned confirms that it is eligible to acquire New
First Lien Credit Agreement debt and/or the equity in Reorganized Cumulus
pursuant to the conditions set forth in the foregoing sentence.

The Company acknowledges and agrees that the Company’s entry into, and
performance under, this Agreement does not constitute or trigger a termination
event under any of the employment agreements between the Company, on the one
hand, and its Chief Executive Officer, Chief Financial Officer, General Counsel,
or any executive vice president of either Cumulus Media Inc., or Cumulus Media
Holdings Inc., on the other hand.

Section 14. Fiduciary Duties.

Nothing in the Term Sheet or this Agreement shall require the Company to take
any action, or to refrain from taking any action, if doing so would be
inconsistent with its fiduciary obligations under applicable law (as reasonably
determined by it after consultation with counsel) (any such determination,
a “Fiduciary Decision”); provided, that the Company shall provide notice of any
such Fiduciary Decision to counsel to the Term Loan Lender Steering Committee
via email within one (1) day of the date of such determination.

Section 15. Representations and Warranties.

 

  (a) (i) Each of the Consenting Term Loan Lenders, on the one hand, and the
Company, on the other hand, and (ii) each of the Consenting Equityholders, on
the one hand, and the Company on the other hand, hereby represents and warrants
to such counterparty, on a several and not joint basis for itself and not any
other person or entity that the following statements are true, correct, and
complete as of the date hereof:

 

  (1) it has the requisite corporate or other organizational power and authority
to enter into this Agreement and to carry out the transactions contemplated by,
and perform its respective obligations under, this Agreement;

 

20



--------------------------------------------------------------------------------

  (2) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

  (3) the execution, delivery, and performance by it of this Agreement does not
and shall not (i) violate any provision of law, rule, or regulation applicable
to it, or its certificate of incorporation or bylaws or other organizational
documents or those of any of its affiliates, or (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation to which it is a party;

 

  (4) the execution, delivery, and performance by it of this Agreement does not
and shall not require any registration or filing with, the consent or approval
of, notice to, or any other action with any federal, state, or other
governmental authority or regulatory body;

 

  (5) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability; and

 

  (6) it is (i) the sole beneficial owner and/or the nominee, investment
manager, advisor, or subadvisor for the beneficial holder of its Covered Claims
or Equity Interests, as applicable, set forth under its signature and in the
amounts set forth therein and (ii) exclusively entitled (for its own accounts or
for the accounts of such other beneficial owners) to all of the rights and
economic benefits of such Covered Claims or Equity Interests, as applicable.

 

  (b) The Company hereby represents and warrants for itself and not any other
person or entity that the following statements are true, correct, and complete
as of the date hereof:

 

  (1) it has the requisite corporate power and authority to enter into this
Agreement and (upon entry of an order of the Bankruptcy Court) to carry out the
transactions contemplated by, and perform its respective obligations under, this
Agreement;

 

  (2) the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

 

21



--------------------------------------------------------------------------------

  (3) the execution, delivery, and, subject to Bankruptcy Court approval,
performance of this Agreement and the consummation of the transactions
contemplated hereby did not and will not (a) result in any violation of its
certificate of incorporation or bylaws (or equivalent governing documents) or
those of the Company’s subsidiaries, (b) (other than any proceedings in a
Bankruptcy Court) conflict with, result in the breach or violation of, or
constitute a breach or violation of any material contractual obligations of it
or any of the Company’s subsidiaries, or (c) result in the violation of any law
(statutory or common), statute, Order, ruling, rule or regulation, code,
ordinance, writ, assessment, award, injunction, judgment, or decree enacted,
adopted, issued, or promulgated by any government or governmental court, agency,
or body, having jurisdiction over it or any of the Company’s subsidiaries; and

 

  (4) subject to the provisions of sections 1125 and 1126 of the Bankruptcy
Code, this Agreement is the legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally, or by
equitable principles relating to enforceability.

Section 16. Survival of Agreement.

Notwithstanding (i) any sale of the Term Loans in accordance with Section 11 or
(ii) the termination of this Agreement in accordance with its terms, the
agreements, and obligations of the Parties in Section 19 (solely to the extent
of fees and expenses accrued before termination) and Sections 10, 14, 16, 17,
21, 22, 23, 25, 26, 27, 28, 31, 32 and 33 shall survive such sale and/or
termination and shall continue in full force and effect for the benefit of the
Parties in accordance with the terms hereof.

Section 17. Waiver.

This Agreement is part of a proposed settlement of a dispute among the Parties.
If the transactions contemplated herein are not consummated following the
occurrence of the Termination Date, nothing herein shall be construed as a
waiver by any Party of any or all of such Party’s rights and the Parties
expressly reserve any and all of their respective rights. Pursuant to Federal
Rule of Evidence 408 and any other applicable rules of evidence, this Agreement
and all negotiations relating hereto shall not be admissible into evidence in
any proceeding other than a proceeding to enforce its terms.

Section 18. Relationship Among Parties.

Notwithstanding anything herein to the contrary, the respective duties and
obligations of the Consenting Term Loan Lenders and the Consenting Equityholders
under this Agreement shall be several, not joint. No Consenting Term Loan Lender
or Consenting Equityholder shall have any responsibility for any trading by any
other entity by virtue of this Agreement. No prior history, pattern, or practice
of sharing confidences among or between Consenting Term Loan Lenders or
Consenting Equityholders shall in any way affect or negate this understanding
and

 

22



--------------------------------------------------------------------------------

agreement. The Consenting Term Loan Lenders and the Consenting Equityholders
have no agreement, arrangement, or understanding with respect to acting together
for the purpose of acquiring, holding, voting, or disposing of any equity
securities of the Company and do not constitute a “group” within the meaning of
Rule 13d-5 under the Exchange Act.

Section 19. Payment of Fees.

To the extent not paid pursuant to the Cash Collateral Order or the Credit
Agreement, the Company shall pay, within ten (10) days following receipt of an
invoice, any Transaction Expenses (defined below), without the need for any
party to file a fee application or otherwise seek Bankruptcy Court approval of
such Transaction Expenses (whether incurred prior to, on or after the Petition
Date), but subject to any procedural requirements set forth in the Cash
Collateral Order. All such Transaction Expenses incurred and invoiced up to the
Petition Date shall be paid in full prior to the Petition Date (without
deducting any retainers). As used herein, “Transaction Expenses” means all
reasonable and documented fees and out-of-pocket expenses incurred by (i) the
Administrative Agent (which fees and expenses in respect of professionals shall
be limited to the fees and expenses of one counsel), and (ii) the Term Loan
Lender Steering Committee (which fees and expenses in respect of professionals
shall be limited to the fees and expenses of Arnold & Porter Kaye Scholer LLP,
FTI Consulting Inc., Fortgang Consulting, LLC and Aloise & Associates, LLC;
provided, that, except with respect to the fees and expenses of Arnold & Porter
Kaye Scholer LLP and FTI Consulting Inc., in no event shall the fees and
expenses of Term Loan Lender Steering Committee (i) incurred prior to the RSA
Effective Date exceed $75,000 in the aggregate and (ii) incurred between the RSA
Effective Date and the Effective Date exceed $150,000 in the aggregate, or such
higher amount that shall be subject to the prior written consent of the Company,
such consent not to be unreasonably withheld, in connection with this Agreement,
the Term Sheet, the Restructuring Documents, and the transactions contemplated
hereby and thereby.

Section 20. Specific Performance.

It is understood and agreed by the Parties that money damages would be an
insufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy of any such breach, including, without
limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder without the requirement to post a bond or other security.

Section 21. Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York. By its execution and delivery of this Agreement, each
of the Parties irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit, or proceeding,
may be brought in the courts of the state of New York, and by execution and
delivery of this Agreement, each of the Parties irrevocably accepts and submits
itself to the exclusive jurisdiction of such court, generally and
unconditionally, with respect to any such action, suit, or proceeding.
Notwithstanding the foregoing consent to New York jurisdiction, if the Chapter
11 Cases are commenced, each Party agrees that the Bankruptcy Court shall have
exclusive jurisdiction over all matters arising out of or in connection with
this Agreement.

 

23



--------------------------------------------------------------------------------

Section 22. Waiver of Right to Trial by Jury.

Each of the Parties waives any right to have a jury participate in resolving any
dispute, whether sounding in contract, tort, or otherwise, between any of them
arising out of, connected with, relating to or incidental to the relationship
established between any of them in connection with this Agreement. Instead, any
disputes resolved in court shall be resolved in a bench trial without a jury.

Section 23. Personal Jurisdiction.

By execution and delivery of this Agreement, and for purposes of any action,
suit or proceeding or other contested matter arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment rendered or order
entered in any such action, suit, proceeding, or other contested matter, each of
the Parties irrevocably and unconditionally submits to the personal jurisdiction
of (a) the courts of the state of New York, or (b) the Bankruptcy Court, if such
Bankruptcy Court has jurisdiction.

Section 24. Releases.

Notwithstanding anything to the contrary in the Term Sheet, the Chapter 11 Plan
and the order confirming the Chapter 11 Plan will provide full releases
(including Debtor and third-party releases) (the “Releases”) and exculpation
provisions for the benefit of the Company, Reorganized Cumulus, the Agent, the
Consenting Term Loan Lenders, the Consenting Equityholders, the manager,
management company or investment advisor of any of the foregoing, and, each of
such entities’ respective current and former affiliates, and such entities’ and
their current and former affiliates’ current and former officers, managers,
directors, equity holders (regardless of whether such interests are held
directly or indirectly), predecessors, successors, assigns, subsidiaries,
principals, members, employees, agents, independent contractors, managed
accounts or funds, management companies, fund advisors, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as
such.

Section 25. Successors and Assigns.

Except as otherwise provided in this Agreement, this Agreement is intended to
bind and inure to the benefit of each of the Parties and each of their
respective successors, assigns, heirs, executors, administrators and
representatives.

Section 26. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 27. Notices.

All notices (including, without limitation, any notice of termination) and other
communications from any Party hereunder shall be in writing and shall be deemed
to have been duly given if personally delivered by courier service, messenger,
or facsimile to the other Parties at the applicable addresses below, or such
other addresses as may be furnished hereafter by notice in writing:

 

  (a) If to the Term Loan Lender Steering Committee:

Arnold & Porter Kaye Scholer LLP

70 West Madison Street

Chicago, Illinois 60602

Attn: Michael D. Messersmith

         Michael B. Solow

         Seth J. Kleinman

Email: michael.messersmith@apks.com

            michael.solow@apks.com

            seth.kleinman@apks.com

 

  (b) If to the Consenting Term Loan Lenders, to the address set forth on such
Consenting Term Loan Lender’s signature page hereto.

 

  (c) If to the Consenting Equityholders, to the address set forth on such
Consenting Equityholder’s signature page hereto.

 

  (d) If to the Company:

Cumulus Media Inc. 3280 Peachtree Road NW, Suite 2300

Atlanta, Georgia 30305

Attention: Richard S. Denning

Email: richard.denning@cumulus.com

With a copy to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York, 10022

Attention: Nicole L. Greenblatt, P.C.

                 Alice Nofzinger

E-mail: nicole.greenblatt@kirkland.com

             alice.nofzinger@kirkland.com

-and-

Kirkland & Ellis LLP

 

25



--------------------------------------------------------------------------------

300 North LaSalle

Chicago, Illinois 60654

Attention: Robert A. Britton, Esq.

                 Benjamin M. Rhode, Esq.

E-mail: robert.britton@kirkland.com

             benjamin.rhode@kirkland.com

-and-

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Paul M. Basta,

E-mail: pbasta@paulweiss.com

Section 28. Entire Agreement.

This Agreement, including the exhibits, schedules, and annexes hereto
constitutes the entire agreement of the Parties with respect to the subject
matter of this Agreement, and supersedes all other prior negotiations,
agreements, and understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement.

Section 29. Amendments.

Except as otherwise provided herein, this Agreement may not be modified, amended
or supplemented without prior written consent of the Requisite Consenting Term
Loan Lenders and the Company; provided that Sections 4, 7 and 24 of this
Agreement may not be modified, amended or supplemented without the prior written
consent of the Consenting Equityholders that hold, in the aggregate, a majority
in aggregate amount of Equity Interests held by all of the Consenting
Equityholders (the “Majority Consenting Equityholders”). No waiver of any term
or provision of this Agreement or of the Chapter 11 Plan or of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Requisite Consenting Term Loan Lenders (except in the case of a
Company Termination Event, the waiver of which shall be in a writing signed by
the Company), nor shall such waiver be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent default, misrepresentation, or breach of warranty or covenant. The
failure of any Party to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other Party with its obligations hereunder shall
not constitute a waiver by such Party of its right to exercise any such or other
right, power or remedy or to demand such compliance. As used in this Agreement,
(a) “Requisite Consenting Term Loan Lenders” shall mean, (i) in the case of a
Material Amendment/Waiver (as defined below), Consenting Term Loan Lenders
holding, in the aggregate, more than seventy-five percent (75%) of the
outstanding principal amount of the Term Loans that are held by all of the
Consenting Term Loan Lenders, and (ii) in the case of any other amendment or
waiver of any term or provision of this Agreement

 

26



--------------------------------------------------------------------------------

or the Chapter 11 Plan, Consenting Term Loan Lenders holding, in the aggregate,
more than fifty percent (50%) of the outstanding principal amount of the Term
Loans that are held by all Consenting Term Loan Lenders (the “Majority
Consenting Term Loan Lenders”); (b) “Material Amendment/Waiver” shall mean any
amendment or waiver of (i) any term or provision of this Agreement, the Term
Sheet or the Chapter 11 Plan, the effect of which is to modify the form of, or
decrease the amount or percentage of, the recovery (or any component thereof) to
be paid, issued, or distributed to the Lenders (as defined in the Credit
Agreement) (or any one of them) pursuant to the terms of the Chapter 11 Plan set
forth in the Term Sheet; provided, however, no Material Amendment/Waiver shall
have the effect of altering the pro rata treatment of the Lenders under the New
First Lien Credit Agreement, (ii) any waiver or extension of, or amendment to,
the Outside Date, or (iii) any of the provisions of this Section 29.

Section 30. Counterparts.

This Agreement may be executed in one or more counterparts, each of which, when
so executed, shall constitute the same instrument and the counterparts may be
delivered by facsimile transmission or by electronic mail in portable document
format (.pdf).

Section 31. Public Disclosure.

At all times prior to the Effective Date or the earlier termination of this
Agreement in accordance with its terms, (i) the Company, on the one hand, and
the Consenting Term Loan Lender Steering Committee, on the other hand, and
(ii) the Company, on the one hand, and the Consenting Equityholders, on the
other hand, shall consult with such counterparty prior to issuing any press
releases or other public notices with respect to the transactions contemplated
hereby or the Chapter 11 Plan, and shall provide such counterparty with an
opportunity to review and comment on any such press release or other notice a
reasonable amount of time (and not less than one day, unless otherwise agreed)
before it is made and shall consider in good faith any comments made by such
reviewing party, and the Company is expressly permitted to disclose this
Agreement or its terms in accordance with any applicable law, rule, or
regulation. Notwithstanding the foregoing, any press releases, public documents,
or any filings required by applicable state or federal law in each case
disclosed by the Company shall be in form and substance reasonably acceptable in
all material respects to the Majority Consenting Term Loan Lenders and the
Consenting Equityholders.

Except as required by applicable law or otherwise permitted under the terms of
any other agreement between the Company and any Consenting Term Loan Lender, no
Party or its advisors shall disclose to any person, other than advisors to the
Company, the principal amount of the Term Loans held by such Consenting Term
Loan Lender, without such Consenting Term Loan Lender’s prior written consent;
provided, however, that (i) if such disclosure is required by law, subpoena, or
other legal process or regulation, the disclosing Party shall afford the
relevant Consenting Term Loan Lender a reasonable opportunity to review and
comment in advance of such disclosure and shall take all reasonable measures to
limit such disclosure (the expense of which, if any, shall be borne by the
relevant Consenting Term Loan Lender) and (ii) the foregoing shall not prohibit
the disclosure of the aggregate percentage or aggregate outstanding principal
amount of the Term Loans held by all the Consenting Term Loan Lenders
collectively.

 

27



--------------------------------------------------------------------------------

Section 32. Confidentiality.

The information in this Agreement is confidential (“Confidential Information”).
Each of the Company, the Consenting Term Loan Lenders, and the Consenting
Equityholders agrees to only use such Confidential Information for consideration
of the transactions contemplated by this Agreement and to keep such information
confidential until the earlier of (i) the Petition Date or (ii) the termination
of this Agreement. Notwithstanding the foregoing, Consenting Term Loan Lenders
and Consenting Equityholders that are fund entities are expressly permitted to
share this Agreement with their affiliates and their respective investment
advisers. In all cases, each of the Company, the Consenting Term Loan Lenders
and the Consenting Equityholders is expressly permitted to share this Agreement
with its managers, directors, officers, members, partners, associates,
employees, attorneys, subcontractors, consultants, accountants, auditors,
advisors, or agents (collectively, its “Representatives”).

Section 33. No Liability.

Each of the Company and the Consenting Equityholders acknowledges and agrees
that none of the Consenting Term Loan Lenders shall have any liability to any of
the Consenting Equityholders as a result of a breach by any Consenting Term Loan
Lender of any term of this Agreement, or by any action or failure to take any
action by or on behalf of any Consenting Term Loan Lender in connection with
this Agreement.

Each of the Company and the Consenting Term Loan Lenders acknowledges and agrees
that none of the Consenting Equityholders shall have any liability to any of the
Consenting Term Loan Lenders as a result of a breach by any Consenting
Equityholder of any term of this Agreement, or by any action or failure to take
any action by or on behalf of any Consenting Equityholder in connection with
this Agreement.

For the avoidance of doubt, the provisions of this Section 33 only address the
rights and obligations as between the Consenting Term Loan Lenders, on the one
hand, and the Consenting Equityholders, on the other hand, and nothing in this
Section 33 shall limit, impair or release any liability of the Consenting Term
Loan Lenders or the Consenting Equityholders, as applicable, to the Company as a
result of a breach by any Consenting Term Loan Lender or Consenting
Equityholder, as applicable, of any term of this Agreement, or by any action or
failure to take any action by or on behalf of any Consenting Term Loan Lender or
Consenting Equityholder, as applicable, in connection with this Agreement, and
all such rights and remedies of the Company are fully reserved.

Section 34. Independent Analysis.

Each of the Company, the Consenting Term Loan Lenders, and the Consenting
Equityholders hereby confirms that it has made its own decision to execute this
Agreement based upon its own independent assessment of documents and information
available to it, as it has deemed appropriate.

 

28



--------------------------------------------------------------------------------

Section 35. Representation by Counsel.

Each Party acknowledges that it has had the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel, shall have no
application and is expressly waived.

Section 36. No Admissions.

This Agreement shall in no event be construed as, or deemed to be evidence of,
an admission or concession on the part of any Party of any claim or fault or
liability or damages whatsoever. Each of the Parties denies any and all
wrongdoing or liability of any kind and does not concede any infirmity in the
claims and defenses which it has asserted or could assert. No Party shall have,
by reason of this Agreement, a fiduciary relationship in respect of any other
Party or any person or entity, or the Company, and nothing in this Agreement,
expressed or implied, is intended to, or shall be construed as to, impose upon
any Party any obligation in respect of this Agreement except as expressly set
forth herein.

Section 37. Headings.

The section headings of this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement.

Section 38. Interpretation.

This Agreement is the product of negotiations among the Parties, and the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement or
any portion hereof, shall not be effective in regard to the interpretation
hereof.

[SIGNATURE PAGES FOLLOW]

 

 

29



--------------------------------------------------------------------------------

Accepted as of the date first written above:

Cumulus Media Inc., on behalf of itself and each of its direct and indirect
subsidiaries listed on Annex A to the Term Sheet

 

By:  

/s/ Richard S. Denning

  Name: Richard S. Denning   Title: SVP

[Signature Page to Restructuring Support Agreement]

 



--------------------------------------------------------------------------------

EXHIBIT A TO THE RESTRUCTURING SUPPORT AGREEMENT

Term Sheet



--------------------------------------------------------------------------------

Execution Version

 

 

CUMULUS MEDIA INC., ET AL.

RESTRUCTURING TERM SHEET

November 29, 2017

 

 

THIS TERM SHEET AND THE EXHIBITS ATTACHED HERETO (THE “TERM SHEET”) DOES NOT
CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO ANY EXCHANGE OR
PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF ANY,
SHALL BE MADE ONLY IN COMPLIANCE WITH SECTION 4(A)(2) OF THE SECURITIES ACT OF
1933 AND APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER
APPLICABLE STATUTES, RULES, AND LAWS.

THIS TERM SHEET DOES NOT ADDRESS ALL MATERIAL TERMS THAT WOULD BE REQUIRED IN
CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ANY AGREEMENT IS SUBJECT TO THE
EXECUTION OF DEFINITIVE DOCUMENTATION IN FORM AND SUBSTANCE CONSISTENT WITH THIS
TERM SHEET.1

This Term Sheet sets forth the principal terms of a proposed restructuring (the
“Restructuring”) of the existing debt of the Company (as defined below) under
the Credit Agreement (as defined below), the Senior Notes (as defined below),
and certain other obligations of, and existing equity interests in, the Company
through a “pre-negotiated” plan of reorganization (the “Chapter 11 Plan”) and
disclosure statement (the “Disclosure Statement”) to be filed by the Company in
connection with commencing cases (the “Chapter 11 Cases”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).
Following consummation of the Restructuring, Cumulus (as defined below) shall be
referred to herein as “Reorganized Cumulus”.

 

 

1  The “Term Lender Group” means the group of Consenting Term Loan Lenders (as
defined herein) represented by Arnold & Porter Kaye Scholer LLP on the date
hereof, and, in each case, to the extent each such Consenting Term Loan Lender
continues to hold Term Loan Claims. The “Term Lender Group Professionals”
consist of Arnold & Porter Kaye Scholer LLP, FTI Consulting, Inc., Fortgang
Consulting, LLC and Aloise & Associates, LLC.



--------------------------------------------------------------------------------

Restructuring Support Parties

Company    Cumulus Media Inc. (“Cumulus”) on behalf of itself and certain of its
subsidiaries listed on Annex A hereto (collectively with Cumulus,
the “Company”). Consenting Term Loan Lenders    Certain beneficial holders of,
or the investment advisor or the investment manager to certain beneficial
holders of, Term Loan Claims (as defined below) representing at least two-thirds
of the aggregate amount of all outstanding Term Loan Claims (which shall
include, for the avoidance of doubt, the Term Lender Group) (collectively, the
“Consenting Term Loan Lenders”), each of whom will execute one or more
restructuring support agreements (each an “RSA”) binding them to take or refrain
from taking certain actions in support of the Restructuring of the Company on
terms and conditions materially consistent with this Term Sheet. Consenting
Shareholders    Crestview Radio Investors, LLC (“Crestview”), Lewis W. Dickey,
Jr., John W. Dickey, Michael W. Dickey, Lewis W. Dickey, Sr., and DDBC, LLC
(collectively, the “Dickey Group Stockholders”), and any other stockholder may
execute an RSA binding them to take or refrain from taking certain actions in
support of the Restructuring and to preserve the value of the Company’s tax
attributes on terms and conditions materially consistent with this Term Sheet.
Any stockholders that have executed such an RSA shall be collectively referred
to as the “Consenting Equityholders” and, together with the Company and the
Consenting Term Loan Lenders, the “Restructuring Support Parties”. For the
avoidance of doubt, execution of an RSA or other support for the Restructuring
by Crestview, the Dickey Group Stockholders, or any other existing shareholder
shall not be a condition of the Restructuring.

Proposed Treatment of Claims and Interests Under the Chapter 11 Plan

Administrative, Priority Tax, and Other Priority Claims, Other Secured Claims   
Unless a holder of an allowed administrative, priority tax, other priority
claim, or other secured claim agrees to a lesser treatment, on the Effective
Date (as defined below) or as soon as reasonably practicable thereafter, each
holder of such an administrative, priority tax, other priority claim, or other
secured claim will, at the option of the Company (with the reasonable consent of
the Term Lender Group), (a) be reinstated, (b) receive, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for such claim, cash equal to the full amount of its claim, or (c) with respect
to other secured claims, delivery of the collateral security any such claim and
payment of any interest required under section 506(b) of the Bankruptcy Code.
Term Loan Claims   

Unless a holder of a Term Loan Claim (as defined herein) agrees to a lesser
treatment, on the Effective Date (as defined below) or as soon as reasonably
practicable thereafter, each holder of an allowed Term Loan Claim will receive,
in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for such Term Loan Claim, its pro rata share and interest in:

 

(a)   $1,300 million in principal amount of first lien term loans (the “New
First Lien Debt”), the material terms of which are set forth on Annex B hereto,
to be deemed borrowed by Reorganized Cumulus pursuant to the Chapter 11 Plan on
the Effective Date.

 

2



--------------------------------------------------------------------------------

  

(b)   83.5% of the issued and outstanding amount of the sole class of equity to
be issued by Reorganized Cumulus (the “Reorganized Common Equity”), subject to
dilution on account of the Post-Emergence Equity Incentive Program (as defined
below).

 

As used in this Term Sheet, “Term Loan Claims” means all claims (as defined in
section 101(5) of the Bankruptcy Code) against the Company arising under,
relating to, or in connection with that certain Amended and Restated Credit
Agreement, dated as of December 23, 2013, among Cumulus and Cumulus Media
Holdings Inc., as borrower, certain lenders party thereto (the “Term Lenders”),
and JPMorgan Chase Bank, N.A., as administrative agent (the “Agent”) (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”). As of the date hereof, the total outstanding principal
amount of the Company’s obligations under the Credit Agreement is approximately
$1,729 million (the “Term Loans”). The Term Loan Claims will continue to accrue
interest at the non-default rate on the terms set forth in the Credit Agreement
and payments shall be made in cash, as adequate protection, on a current basis
on the terms set forth in the Cash Collateral Order; provided, that the
Consenting Term Loan Lenders reserve the right to assert the imposition of
default interest if the Consenting Term Loan Lender RSAs are terminated in
accordance with their terms.

 

Notwithstanding the foregoing, the Company and the Term Lender Group may
determine, in their reasonable discretion, to provide the Term Lenders an
alternative bundling of the New First Lien Debt and the Reorganized Common
Equity contemplated herein, through a restricted issuance of the Reorganized
Common Equity to be issued to electing Term Lenders that may be collateralized
loan obligation funds (the “CLO Holders”) to address, among other things,
certain structural limitations and requirements of the CLO Holders in holding
equity securities; provided that, the imposition of such an alternative
structure or restricted issuance shall not adversely affect the proposed
treatment of the Term Loan Claims as set forth herein, the Company, the CLO
Holders or the Term Lenders.

Convenience Claims   

Unless a holder of an allowed Convenience Claim (as defined below) agrees to
lesser treatment, on or as soon as reasonably practicable following the
Effective Date, each holder of an allowed Convenience Claim will receive, in
full and final satisfaction, compromise, settlement, release, and discharge of
and in exchange for such allowed Convenience Claim, cash in an amount equal to
100% of the allowed Convenience Claim; provided that cash distributions to
holders of allowed Convenience Claims shall not exceed $2 million in the
aggregate without the prior written consent of the Term Lender Group.

 

As used in this Term Sheet, a “Convenience Claim” means a general unsecured
claim that is either (a) equal to or less than $20,000 or (b) greater than
$20,000, but with respect to which the holder thereof voluntarily reduces the
aggregate amount of such claim to $20,000 pursuant to an election by the
claimholder made on the ballot provided for voting on the Chapter 11 Plan by the
voting deadline.

 

3



--------------------------------------------------------------------------------

Senior Notes Claims   

Unless a holder of an allowed Senior Notes Claim (as defined below) agrees to a
lesser treatment, on or as soon as reasonably practicable following the
Effective Date, each holder of an allowed Senior Notes Claim will receive, in
full and final satisfaction, compromise, settlement, release, and discharge of
and in exchange for such allowed Senior Notes Claim, its pro rata share and
interest (calculated based on the aggregate amount of allowed Senior Notes
Claims and allowed General Unsecured Claims, in each case, as defined below) in
16.5% of the Reorganized Common Equity, subject to dilution on account of the
Post-Emergence Equity Incentive Program (as defined below) (the “Unsecured
Equity Recovery Pool”).

 

As used in this Term Sheet, “Senior Notes Claims” means all claims (as defined
in section 101(5) of the Bankruptcy Code) against the Company arising under,
relating to, or in connection with the Company’s 7.75% Senior Notes due 2019
(the “Senior Notes”) issued pursuant to that certain Indenture, dated as of
May 13, 2011, by and between the Company, the guarantors named therein, and U.S.
Bank National Association, as trustee, transfer agent, registrar, authentication
agent, and paying agent (as amended, restated, supplemented, or otherwise
modified from time to time, the “Senior Notes Indenture”). As of the date
hereof, the total outstanding principal amount of the Company’s obligations
under the Senior Notes Indenture is $610 million.

General Unsecured Claims2   

Unless a holder of an allowed General Unsecured Claim (as defined below) agrees
to a lesser treatment, on or as soon as reasonably practicable following the
Effective Date, each holder of an allowed General Unsecured Claim will receive,
in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for such allowed General Unsecured Claim, its pro rata share
and interest (calculated based on the aggregate amount of allowed Senior Notes
Claims and allowed General Unsecured Claims) in the Unsecured Equity Recovery
Pool.

 

As used in this Term Sheet, “General Unsecured Claims” means all non-priority
unsecured claims of the Company other than Senior Notes Claims and Convenience
Claims.

Section 510(b) Claims   

The Section 510(b) Claims (as defined below) shall be subordinated to all other
claims against the Company.

 

On the Effective Date, each holder of a Section 510(b) Claim shall receive no
distribution on account thereof and each Section 510(b) Claim shall be
discharged.

 

As used in this Term Sheet, “Section 510(b) Claims” means all claims (as defined
in section 101(5) of the Bankruptcy Code) against the Company that are described
in section 510(b) of the Bankruptcy Code. Pursuant to section 510(b) of the
Bankruptcy Code, the Merlin Claims (as defined below) will be classified as
Section 510(b) Claims.

 

As used in this Term Sheet, “Merlin Claims” means all claims (as defined in
section 101(5) of the Bankruptcy Code) against the Company arising under,
relating to, or in connection with that certain Put and Call Agreement, dated as
of January 2, 2014, by and among Merlin Media, LLC, Merlin Media License, LLC,
Chicago FM Radio Assets, LLC, and Radio License Holdings LLC for WLUP-FM and
WIQI(FM) (the “Put/Call Agreement”).

 

2  The Company reserves the right to preserve ongoing trade / landlord / on-air
talent relations through (i) critical vendor relief, (ii) on-air talent relief,
and/or (iii) contract and lease assumption, with any motions or other Bankruptcy
Court pleadings seeking authority to make payments on account of prepetition
unsecured claims to entities identified in (i)—(iii) subject to the prior
consent of the Term Lender Group (which consent shall not be unreasonably
withheld).

 

4



--------------------------------------------------------------------------------

Cumulus Interests   

On the Effective Date, each holder of an allowed Cumulus Interest shall receive
no distribution on account thereof and each Cumulus Interest shall be cancelled.

 

As used in this Term Sheet, “Cumulus Interest” means any common stock, equity
security (as defined in section 101(16) of the Bankruptcy Code), equity,
ownership, profit interest, unit, or share in Cumulus (including all options,
warrants, rights, or other securities or agreements to obtain such an interest
or share in Cumulus), whether or not arising under or in connection with any
employment agreement and whether or not certificated, vested, transferable,
preferred, common, voting, or denominated “stock” or a similar security.

Intercompany Claims    All claims held by one Company entity against any other
Company entity will be, at the option of the Company (with the reasonable
consent of the Term Lender Group), either (a) reinstated, or (b) discharged
without any distribution on account of such claims. Intercompany Interests   
All interests held by one Company entity in any other Company entity will be, at
the option of the Company (with the reasonable consent of the Term Lender
Group), either (a) reinstated or (b) cancelled without any distribution on
account of such interests. Implementation Claims Resolution Matters    Prior to
the Effective Date of the Chapter 11 Plan, the Company shall not enter into any
agreements with holders of claims or interests relating to the allowance,
estimation, validity, extent or priority of such claims or interests, or the
classification and treatment of such claims or interests under the Chapter 11
Plan, without the reasonable consent of the Term Lender Group, except for (i)
claims which the Company is authorized to pay pursuant to an applicable first
day order; (ii) undisputed administrative claims arising postpetition in the
ordinary course of business; and (iii) claims for which the allowed amount is
less than $1.0 million. Use of Cash Collateral    In connection with the Chapter
11 Cases, the Consenting Term Loan Lenders shall consent to the use of cash
collateral (as such term is defined in the Bankruptcy Code) (including the
proceeds of collateral), subject to customary terms and conditions. Definitive
Documentation    As soon as reasonably practicable, the Restructuring Support
Parties will execute definitive documentation implementing the Restructuring in
form and substance materially consistent with this Term Sheet. ABL/Revolving
Facility    On the Effective Date, Reorganized Cumulus shall have the option, in
its sole discretion, to enter into (i) a new revolving credit facility (which
may or may not be an ABL) or a receivable securitization facility, subject to a
borrowing base consisting of accounts receivable, or (ii) a new revolving loan
facility secured by substantially all of the Reorganized Cumulus’s assets on a
pari passu basis with the New First Lien Debt, in either case providing
commitments of up to $50 million in the aggregate (the “New Revolving
Facility”). If the Company elects to exercise this option, the

 

5



--------------------------------------------------------------------------------

   New Revolving Facility shall be undrawn on the Effective Date. For the
avoidance of doubt, (i) on the Petition Date, the revolving credit facility
under the existing Credit Agreement shall be terminated and cancelled, and (ii)
on the Effective Date, any outstanding Obligations (as defined in the Credit
Agreement) as of the Effective Date with respect to the revolving credit
facility under the existing Credit Agreement shall be paid in full in cash.
Conditions Precedent to Effectiveness of Plan   

The court order confirming the Chapter 11 Plan (the “Confirmation Order”) shall
be deemed to authorize, among other things, all actions as may be necessary or
appropriate to effect any transaction described in or contemplated by, or
necessary to effectuate the Chapter 11 Plan, including the borrowings by
Reorganized Cumulus under the New First Lien Debt and the New Revolving
Facility, and the issuance of all securities, instruments, certificates and
other documents required to be issued pursuant to the Restructuring.

 

The “Effective Date” shall occur upon the satisfaction or waiver by the Company
and the Term Lender Group of the following conditions precedent:

 

(1)   the Bankruptcy Court shall have entered the Confirmation Order, which
shall be in form and substance satisfactory to the Term Lender Group and the
Company;

 

(2)   the Company shall have obtained all authorizations, consents, regulatory
approvals, rulings, waivers or other documents that are necessary to implement
and effectuate the Chapter 11 Plan and evidence thereof shall have been
delivered to the Term Lender Group;

 

(3)   the payment by the Company of (a) all reasonable and documented fees and
out-of-pocket expenses payable to the Agent (including one counsel to the
Agent), and (b) all reasonable and documented fees and out-of-pocket expenses of
Arnold & Porter Kaye Scholer LLP, FTI Consulting Inc., Fortgang Consulting, LLC
and Aloise & Associates, LLC, in either case incurred in connection with the
preparation, negotiation, or execution of the Restructuring, this Term Sheet,
the Chapter 11 Plan, and other matters relating to the Credit Agreement;
provided, that, except with respect to the fees and expenses of Arnold & Porter
Kaye Scholer LLP and FTI Consulting Inc., in no event shall the fees and
expenses of Term Lender Group Professionals (i) incurred prior to the RSA
Effective Date exceed $75,000 in the aggregate and (ii) incurred between the RSA
Effective Date (as defined in the RSA) and the Effective Date exceed $150,000 in
the aggregate, or such higher amount that shall be subject to the prior written
consent of the Company, such consent not to be unreasonably withheld; and

 

(4)   the Company shall have satisfied all conditions precedent set forth in the
credit agreement evidencing the New First Lien Debt.

 

6



--------------------------------------------------------------------------------

Corporate Governance and Management Incentive Plans

Board of Directors   

The Board of Directors of Reorganized Cumulus (the “New Board”) shall consist of
Mary Berner, as President and Chief Executive Officer of the Company, and six
(6) directors chosen by the Term Lender Group. Prior to the filing of the
Chapter 11 Cases, the Term Lender Group shall appoint a committee responsible
for interviewing and selecting the six additional directors (the “Selection
Committee”). The Chief Executive Officer of the Company shall have the right to
interview potential director candidates selected by the Term Lender Group and
consult with the Term Lender Group regarding such candidates. The Selection
Committee may take recommendations for potential directors from the Chief
Executive Officer, a qualified search firm, or any Consenting Term Loan Lender.

 

The initial term of the New Board will be through the date of the 2019 annual
meeting. The members of the New Board will be identified at or prior to the
Effective Date.

Corporate Governance Documents   

In connection with the consummation of the Chapter 11 Plan, and consistent with
section 1123(a)(6) of the Bankruptcy Code, Reorganized Cumulus shall adopt
customary corporate governance documents, including an amended and restated
certificate of incorporation, bylaws, and a shareholders’ agreement, the terms
of which shall be satisfactory in all respects to the Term Lender Group and the
Company (collectively, the “Corporate Governance Documents”).

 

Existing corporate governance documents will be amended and restated or
terminated, as necessary, to, among other things, set forth the rights and
obligations of the parties (consistent with this Term Sheet), the terms of which
shall be satisfactory in all respects to the Term Lender Group and the Company.
The Corporate Governance Documents shall provide, among other things, (i) that
the Chief Executive Officer of the Company shall at all times be a member of the
Board of Directors, (ii) for ordinary and customary indemnification obligations
of the Company, and (iii) to the extent the Reorganized Common Equity is not
traded on a public exchange, the Company shall provide shareholders with
quarterly and annual reports similar in form to SEC forms 10-Q and 10-K,
respectively, through a portal accessible to shareholders.

 

Notwithstanding anything to the contrary in this Term Sheet, the Company’s
indemnification obligations in place as of the date hereof, whether in the
bylaws, certificates of incorporation or formation, limited liability company
agreements, other organizational or formation documents, board resolutions,
management or indemnification agreements, employment contracts, or otherwise,
for the benefit of the Company’s current and former directors and officers,
shall be assumed on the Effective Date.

Existing Management Employment Agreements    All employment and
compensation-related agreements of the Company as of the Petition Date,
including any indemnification and severance obligations, and incentive
compensation plans related thereto, shall be assumed. Each Restructuring Support
Party shall support any motion the Company files seeking authority to assume any
management employment agreements, management consulting agreements, and other
employee compensation-related agreements that are existing and effective as of
the Petition Date (and which, for the avoidance of doubt, are not entered into
by the Company on or after the Petition Date).

 

7



--------------------------------------------------------------------------------

Issuance of Reorganized Common Equity Under the Chapter 11 Plan    It is the
intent of the parties that any “securities” as defined in section 2(a)(1) of the
Securities Act of 1933 issued under the Chapter 11 Plan, except with respect to
any entity that is an underwriter, shall be exempt from registration under U.S.
state and federal securities laws pursuant to section 1145 of the Bankruptcy
Code and Reorganized Cumulus will utilize section 1145 of the Bankruptcy Code,
or to the extent that such exemption is unavailable, shall utilize any other
available exemptions from registration, as applicable. Management Incentive
Plans    The material terms of the management equity incentive program (the
“Post-Emergence Incentive Equity Program”) are set forth on Annex C. Regulatory
Regulatory Requirements    All parties shall abide by, and use their
commercially reasonable efforts to obtain, any regulatory and licensing
requirements or approvals to consummate the Restructuring as promptly as
practicable including, but not limited to requirements or approvals that may
arise as a result of such party’s equity holdings in Reorganized Cumulus.
Miscellaneous Provisions Additional Plan Provisions and Documentation    The
Chapter 11 Plan shall contain other customary provisions for chapter 11 plans of
this type. The Chapter 11 Plan, plan supplement, Disclosure Statement, form of
Chapter 11 Plan ballots, Confirmation Order and Corporate Governance Documents
shall be in form and substance satisfactory to the Term Lender Group and the
Company in all respects. Fiduciary Duties    Nothing in this Term Sheet or any
RSA shall require the Company to take any action, or to refrain from taking any
action, if doing so would be inconsistent with its fiduciary obligations under
applicable law (as reasonably determined by it) (any such determination, a
“Fiduciary Decision”); provided, that the Company shall provide notice of any
such Fiduciary Decision to counsel to the Term Lender Group via email within one
(1) day of the date of such determination. Releases/Exculpation    The Chapter
11 Plan and the Confirmation Order will provide full releases (including debtor
and third-party releases) and exculpation provisions for the benefit of the
Company, Reorganized Cumulus, the Agent, the Consenting Term Loan Lenders, the
Consenting Equityholders, the manager, management company or investment advisor
of any of the foregoing, and, each of such entities’ respective current and
former affiliates, and such entities’ and their current and former affiliates’
current and former officers, managers, directors, equity holders (regardless of
whether such interests are held directly or indirectly), predecessors,
successors, assigns, subsidiaries, principals, members, employees, agents,
independent contractors, managed accounts or funds, management companies, fund
advisors, advisory board members, financial advisors, partners, attorneys,
accountants, investment bankers, consultants, representatives, and other
professionals, each in their capacity as such.

 

8



--------------------------------------------------------------------------------

Tax Issues    To the extent possible, the Restructuring contemplated by this
Term Sheet shall be structured so as to obtain the most beneficial tax structure
for Reorganized Cumulus and the holders of the Reorganized Common Equity as
reasonably determined by the Company and the Term Lender Group including,
without limitation, with respect to the sale of the Company’s property in
Bethesda, Maryland, during the Chapter 11 Cases. Professional Fees    As
adequate protection against the diminution in value of the Term Lenders’
Collateral (as defined in the Credit Agreement) during the pendency of the
Chapter 11 Cases, the Company shall pay the reasonable and documented fees and
out-of-pocket expenses of (i) the Term Lender Group Professionals (to the extent
set forth in the Cash Collateral Order), and (ii) the Agent, including one
primary counsel to the Agent, in each case on a current basis during the Chapter
11 Cases.

 

9



--------------------------------------------------------------------------------

Annex A

Cumulus Subsidiaries

 

  •   Cumulus Media Inc.

 

  •   Cumulus Media Holdings Inc.

 

  •   Consolidated IP Company LLC

 

  •   Broadcast Software International

 

  •   Incentrev-Radio Half Off, LLC

 

  •   Cumulus Intermediate Holdings Inc.

 

  •   Incentrev LLC

 

  •   Cumulus Network Holdings Inc.

 

  •   Cumulus Radio Corporation

 

  •   LA Radio, LLC

 

  •   KLOS-FM Radio Assets, LLC

 

  •   Detroit Radio, LLC

 

  •   DC Radio Assets, LLC

 

  •   Chicago FM Radio Assets, LLC

 

  •   Chicago Radio Assets, LLC

 

  •   Atlanta Radio, LLC

 

  •   Minneapolis Radio Assets, LLC

 

  •   NY Radio Assets, LLC

 

  •   Radio Assets LLC

 

  •   San Francisco Radio Assets, LLC

 

  •   WBAP-KSCS Assets, LLC

 

  •   WPLJ Radio, LLC

 

  •   Westwood One, Inc.

 

  •   CMP Susquehanna Radio Holdings Corp.

 

  •   Cumulus Broadcasting LLC

 

  •   Dial Communications Global Media, LLC

 

  •   Radio Networks, LLC

 

  •   Westwood One Radio Networks, Inc.

 

  •   CMP Susquehanna Corp.

 

  •   Catalyst Media, Inc.

 

  •   CMI Receivables Funding LLC

 

  •   Susquehanna Pfaltzgraff Co.

 

  •   CMP KC Corp.

 

  •   Susquehanna Media Corp.

 

  •   Susquehanna Radio Corp.

 

  •   KLIF Broadcasting, Inc.

 

  •   Radio Metroplex, Inc.



--------------------------------------------------------------------------------

Annex B

CUMULUS NEW FIRST LIEN DEBT



--------------------------------------------------------------------------------

Annex B

CUMULUS NEW FIRST LIEN DEBT

PRINCIPAL TERMS AND CONDITIONS1

 

BORROWER:    Reorganized Cumulus GUARANTORS:    The direct parent of Reorganized
Cumulus (the “Parent”) and all present and future wholly-owned subsidiaries of
the Parent (subject to exceptions that are substantially consistent with those
set forth in the Existing Credit Agreement, excluding any exception for
Unrestricted Subsidiaries) (collectively, the “Guarantors”). AMOUNT OF NEW FIRST
LIEN DEBT:   

$1.3 billion.

 

There will no ability for the Borrower or its Subsidiaries to incur or obtain
any incremental term or revolving loans (or commitments) under the documentation
evidencing the New First Lien Debt.

ADMINISTRATIVE AGENT:    JPMorgan Chase Bank, N.A. (or, to the extent JPMorgan
Chase Bank, N.A. does not serve in such capacity, another institution selected
by the Term Lender Group and reasonably acceptable to the Borrower) (the
“Agent”) INTEREST RATE:    LIBOR plus 4.50% per annum., subject to a LIBOR floor
of 1.00% (the “LIBOR Loans”) or, at the Borrower’s option, ABR plus 3.50% per
annum, subject to a ABR floor of 2.00%. MATURITY DATE:    May 15, 2022
AMORTIZATION:    One percent (1%) of the aggregate outstanding principal amount
of the New First Lien Debt as of the Effective Date shall be payable annually to
be repaid in equal quarterly installments. The remainder of the aggregate
outstanding principal amount of the New First Lien Debt shall be payable at
maturity. Scheduled amortization payments to be reduced by all optional
prepayments and mandatory prepayments (e.g., prepayments made with asset sale
proceeds) in inverse order of maturity.

 

1  Capitalized terms used herein and not defined herein shall have the meanings
set forth in the Term Sheet to which this Annex B is attached, or if not defined
in the Term Sheet, in the Credit Agreement referred to in the Term Sheet (such
Credit Agreement, the “Existing Credit Agreement”).



--------------------------------------------------------------------------------

SECURITY:   

The New First Lien Debt will be secured by first priority security interests in
all the assets of the Borrower and the Guarantors in a manner substantially
consistent with the Existing Credit Agreement; provided, that (i) the Borrower
and Guarantors shall not be required to grant a lien on any real property that
is not owned US real property, (ii) any real property assets having a value of
less than $500,000 shall either be (x) subject to a mortgage in favor of the
Administrative Agent or (y) excluded from any requirement to obtain a mortgage;
provided that the aggregate value of all real properties not subject to a
mortgage in favor of the Administrative Agent in reliance of this clause (y)
shall not exceed $25.0 million and (iii) if applicable, the New First Lien Debt
will be secured by a second priority security interest in accounts receivable
and other customary collateral for a receivables-based asset-based credit
facility of the Borrower and Guarantors and the proceeds thereof (collectively,
“ABL Priority Collateral”) to the extent securing a Permitted Revolver (as
defined below), and (to the extent there is a Permitted Revolver) the New First
Lien Debt will otherwise be subject to customary cross-lien provisions with such
Permitted Revolver. Within 60 days after the Effective Date (or such later date
as reasonably agreed by the Agent), the Borrower and Guarantors will enter into
control agreements in favor of the Agent on all deposit accounts (other than
certain customary exceptions to be agreed, including tax, payroll and trust
accounts, zero balance accounts, sweep accounts and accounts with a value equal
to or lower than an average monthly balance of $500,000 (subject to an aggregate
exclusion of $5.0 million for such accounts with an average monthly balance that
is equal to or lower than $500,000)).

 

The Borrower and Guarantors shall have up to 180 days after the Effective Date
(or such later date as agreed by the Agent), to execute and deliver any
mortgages or other related documentation to perfect any liens required to be
granted over any real property.

 

The priority of the security interests and related creditor rights between the
New First Lien Debt and a Permitted Revolver will be set forth in an
intercreditor agreement customary for facilities of this type and otherwise on
terms and conditions reasonably satisfactory to the Term Lender Group and the
Borrower.

MANDATORY PREPAYMENTS   

The New First Lien Debt will be subject to mandatory prepayment on substantially
similar terms as are set forth in the Existing Credit Agreement; provided that

 

(i) all of the cash proceeds of the sale of the Baltimore property, net of
actual out of pocket closing costs and applicable taxes required to be paid in
cash (and other customary reductions consistent with the definition of “Net
Proceeds” in the Existing Credit Agreement), shall be applied to repay the New
First Lien Debt;

 

2



--------------------------------------------------------------------------------

  

(ii) all of the cash proceeds of the sale of (x) other real estate or (y) other
assets not used in the normal course of business, in each case net of actual out
of pocket closing costs and applicable taxes required to be paid in cash (and
other customary reductions consistent with the definition of “Net Proceeds” in
the Existing Credit Agreement), shall be applied to repay the New First Lien
Debt;

 

(iii) Net Cash Proceeds (as defined in the Existing Credit Agreement) of the
sale of operating assets used in the ordinary course of business may, at the
option of the Borrower, be either (x) reinvested solely during the 12 month
period following such sale in other assets that are useful in the business of
the Borrower and Guarantors, but only to the extent such assets are (or will
become) Collateral or (y) applied to repay the First Lien Debt;

 

(iv) any rights to reinvest asset sale proceeds will not include the right to
apply such proceeds to maintenance operating expenses; but will, for the
avoidance of doubt, include the right to apply such proceeds to maintenance or
other capital expenditures;

 

(v) unrestricted cash of the Borrower and its Subsidiaries above $35 million on
the Effective Date will be swept to repay the New First Lien Debt on the
Effective Date, which amount will be calculated on the Effective Date net of any
payments made or to be made in satisfaction of the Put/Call Agreement that are
reasonably acceptable to the Term Lender Group;

 

(vi) commencing with the fiscal year of Borrower ending on or about December 31,
2018, 75% of Excess Cash Flow, with a reduction to 50% based upon achievement of
Consolidated Total Net Leverage Ratio not exceeding 4.5 to 1.0; provided that
any voluntary par prepayments of the New First Lien Debt or permitted
repurchases of the New First Lien Debt (as set forth below under the section of
this term sheet entitled “Optional Prepayments”) shall be credited against
Excess Cash Flow prepayment obligations on a dollar-for-dollar basis (and, in
the case of the New First Lien Debt prepaid or repurchased at a discount to par,
with such reduction of the amount of Excess Cash Flow prepayments being equal to
the amount of cash spent to make such prepayment or repurchase (as opposed to
the face amount of loans so prepaid)) to the extent such prepayment is financed
with Internally Generated Cash (as defined below).

OPTIONAL PREPAYMENTS:    For a period of 6 months following issuance of the New
First Lien Debt (the “Call Protection Period”), the New First Lien Debt may be
voluntarily prepaid in whole or in part only if such voluntary prepayment is
accompanied by a premium equal to 1% of the principal amount of the outstanding
New First Lien Debt so prepaid. Upon expiration of the Call Protection Period,
the New First Lien Debt may be voluntarily prepaid in whole or in part without
premium or penalty, except for any breakage costs associated with LIBOR Loans.
In addition, the New First Lien Debt shall be permitted to be prepaid or
repurchased at a discount to par consistent with the Existing Credit Agreement,
except that (x) such prepayments and repurchases shall be limited to $50 million
per year, (y) after giving effect to any such prepayment or repurchase, the
Borrower and its Subsidiaries shall have cash and availability under a Permitted
Revolver of at least $25 million in the aggregate and (z) any such prepaid or
repurchased First Lien Debt shall be automatically cancelled.

 

3



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES:    Substantially similar to those set forth in
the Existing Credit Agreement, with such changes as are agreed to by the
Borrower and the Term Lender Group. AFFIRMATIVE COVENANTS:    Substantially
similar to those set forth in the Existing Credit Agreement, with such changes
as are set forth below under the section of this term sheet entitled “Certain
Specified Exceptions” or as are otherwise agreed to by the Borrower and the Term
Lender Group. NEGATIVE COVENANTS:    Substantially similar to those set forth in
the Existing Credit Agreement, with such changes as are set forth below under
the section of this term sheet entitled “Certain Specified Exceptions” or as are
otherwise agreed to by the Borrower and the Term Lender Group. For the avoidance
of doubt, the affirmative covenant set forth in Section 7.13 of the Existing
Credit Agreement shall continue to apply to the New First Lien Debt, including
the provisions thereof requiring that the Borrower use commercially reasonable
efforts to obtain and maintain ratings from Moody’s and Standard & Poor’s for
the New First Lien Debt. FINANCIAL COVENANTS:    No maintenance financial
covenants. CERTAIN SPECIFIED EXCEPTIONS    The documentation evidencing the New
First Lien Debt will contain terms and provisions that are substantially
consistent with those set forth in the Existing Credit Agreement, except (w) as
otherwise set forth in this term sheet, (x) as otherwise agreed to by the
Borrower and the Term Lender Group, (y) to remove provisions that are no longer
relevant for the New First Lien Debt and (z) for the revisions listed on
Schedule I to this Annex B. EVENTS OF DEFAULT:    Substantially similar to those
set forth in the Existing Credit Agreement, with such changes as are agreed to
by the Borrower and the Term Lender Group. CONDITIONS PRECEDENT:   
Substantially similar to those set forth in the Existing Credit Agreement, with
such changes as are agreed to by the Borrower and the Term Lender Group.

 

4



--------------------------------------------------------------------------------

ASSIGNMENTS:    Substantially similar to those set forth in the Existing Credit
Agreement, with the removal of assignments to Affiliated Lenders (except for,
the avoidance of doubt, repurchases at a discount as and to the extent provided
under the section of this term sheet entitled Optional Prepayments) and such
other changes as are agreed to by the Borrower and the Term Lender Group.
AMENDMENTS, WAIVERS AND CONSENTS:    Substantially similar to those set forth in
the Existing Credit Agreement, with such changes as are agreed to by the
Borrower and the Term Lender Group. GOVERNING LAW:    New York.

 

5



--------------------------------------------------------------------------------

SCHEDULE I to ANNEX B

 

PROVISION IN EXISTING CREDIT

AGREEMENT

  

CHANGE TO BE MADE

Provisions relating to the revolving credit facility provided in the Existing
Credit Agreement   

Provisions removed.

 

Borrower and the Guarantors will be permitted to obtain a new revolving credit
facility (which may or may not be an ABL) or a receivable securitization
facility (but not both) secured by some or all of the collateral securing the
New First Lien Debt; provided, that (i) the aggregate principal amount of such
revolving credit facility or securitization facility (including the commitments
thereunder) shall not at any time exceed $50 million, (ii) any cash-flow
revolving credit facility may be secured by the Collateral on a pari passu basis
with the New First Lien Debt, (iii) in the case of a revolving credit facility
in the form of an ABL, except for liens on ABL Priority Collateral (which liens
on such ABL Priority Collateral securing the ABL may be senior to the liens on
such ABL Priority Collateral securing the New First Lien Debt), the liens
securing the New First Lien Debt shall be senior to the liens securing such new
revolving credit facility and (iv) in the case of a revolving credit facility
(other than a securitization facility), such liens shall be subject to an
intercreditor agreement, which shall be customary for transactions of this type
and otherwise on terms and conditions reasonably satisfactory to the Required
Lenders (such revolving facility or securitization facility satisfying the
requirements herein being referred to herein as a “Permitted Revolver”). Except
as provided above, the terms and provisions regarding a securitization facility
in the documentation evidencing the New First Lien Debt shall be substantially
consistent with those set forth in the Existing Credit Agreement.

Available Amount (and related uses throughout Existing Credit Agreement)   
Provisions remain with removal of parts of the definition that are no longer
relevant except that (i) the starting amount (clause (a) of the definition of
Available Amount) shall be $50 million and (ii) the Available Amount shall only
be permitted to be used to increase the amount of Investments by the Borrower
and its Restricted Subsidiaries (and not for Restricted Payments or any other
purpose)



--------------------------------------------------------------------------------

Change in Control   

Clause (a) of the definition revised to provide as follows:

 

“(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the Restatement Effective Date), of Capital Stock representing
more than 50% of the aggregate ordinary active voting power represented by the
issued and outstanding Capital Stock of Parent”.

 

Clause (b) of the definition revised to provide as follows:

 

“(b) [reserved].”

 

This provision would relate to whether the acquisition of voting Capital Stock
is as a result of a merger transaction with the Parent or otherwise.

Consolidated EBITDA   

Addback in clause (iii) for extraordinary cash losses capped at $20 million in
the aggregate for any applicable four (4) fiscal quarter period

 

Addback in clause (m) for cost savings and synergies capped at $20 million in
the aggregate for any applicable four (4) fiscal quarter period

 

Addback in clause (n) for monitoring fees, management fees or similar fees paid
to Affiliates removed

 

Addback to be included with respect to Restructuring Related Expenses (as
defined below).

Provisions in the definitions of Consolidated First Lien Net Leverage Ratio,
Consolidated Senior Secured Net Leverage Ratio and Consolidated Total Net
Leverage Ratio relating to unrestricted cash and Cash Equivalents that can be
netted against applicable debt    Requirement added that the cash and Cash
Equivalents netted has to be subject to a first priority perfected Lien in favor
of the Administrative Agent or, in the case of Cash and Cash Equivalents
constituting ABL Priority Collateral, a second priority perfected lien. Excess
Cash Flow   

Deductions listed in clauses (b)(ii), (b)(iii), (b)(vi) and (b)(vii) of the
definition of Excess Cash Flow permitted only to the extent financed with
Internally Generated Cash.

 

“Internally Generated Cash” to be defined as cash generated from the operations
of the business of Borrower and its Restricted Subsidiaries; provided that,
notwithstanding the forgoing, “Internally Generated Cash” shall not include (i)
the proceeds of any long-term Indebtedness (other than revolving indebtedness),
(ii) the proceeds of the issuance of any Capital Stock, (iii) the proceeds of
any Reinvestment Deferred Amount or (iv) solely to the extent not increasing
consolidated net income of the Borrower during the applicable period, the
proceeds of any insurance, indemnification or other payments from non-Loan Party
Affiliates.

 

2



--------------------------------------------------------------------------------

   Excess Cash Flow to also contain a deduction in clause (b) of the definition
thereof for, to the extent not reducing consolidated net income of the Borrower
for the applicable period, the amount of unpaid administrative costs and unpaid
professional fees in connection with the Restructuring (the “Restructuring
Related Expenses”) that have not been deducted from Excess Cash Flow (or
otherwise reduced Excess Cash Flow or consolidated net income) in a prior
period. Permitted Refinancing    The definition of Permitted Refinancing to add
a requirement that to the extent the Indebtedness being refinanced is unsecured,
the refinancing Indebtedness shall be unsecured Unrestricted Subsidiaries    All
provisions relating to Unrestricted Subsidiaries (including, without limitation,
the ability of the Borrower to designate Unrestricted Subsidiaries) to be
removed Incremental Facilities    All provisions relating to Incremental
Facilities (including, without limitation, the provisions of Section 4.25 of the
Credit Agreement permitting the Borrower to obtain an Incremental Facility) to
be removed Section 7.10 [Pledges of Capital Stock of joint ventures]    Add
requirement, solely with respect to new joint ventures formed after the
Effective Date, to have the Capital Stock of such joint venture pledged to the
Administrative Agent to secure the Obligations (or, to the extent not permitted
under the applicable organizations documents of the applicable joint venture,
the Borrower or applicable Subsidiary shall use commercially reasonable efforts
to have such Capital Stock held by a Subsidiary Guarantor that does not have (x)
any other assets (other than the Capital Stock of other such joint ventures) and
(y) any other Indebtedness or material liabilities, other than the New First
Lien Debt) Section 8.2(f) [Indebtedness assumed or acquired in a Permitted
Acquisition by a non-Loan Party]    Reduce basket from $75 million to $25
million Section 8.2(g) [Letters of credit basket]    Increase basket for letters
of credit from $10 million to $20 million (and allow cash to be deposited with
the applicable letter of credit issuers up to 105% of the face amount of such
letters of credit to backstop or cash collateralize such letters of credit)
Section 8.2(j) [Purchase money indebtedness and capital leases]    Decrease
basket from $100 million to $25 million Section 8.2(o) [Unlimited incurrences of
Indebtedness if Consolidated Total Net Leverage Ratio is less than or equal to
6.25 to 1.00]    Delete in its entirety, and instead provide a $10 million
basket for incurrences of debt secured on a junior lien basis. Section 8.2(p)
[General debt basket for unsecured debt]    Revise to provide a basket for
unsecured Indebtedness at any time outstanding in an amount not to exceed the
greater of (x) $50 million and (y) such amount that would not cause the
Consolidated Total Leverage Ratio to exceed 5.5x

 

3



--------------------------------------------------------------------------------

Section 8.2(q) [Basket for junior lien secured or unsecured notes]    Delete in
its entirety Section 8.3(p) [General basket for liens incurred in the ordinary
course of business]    Replace with a $10 million basket Section 8.3(z) [General
basket for liens that are pari passu or junior to the Obligations]    Delete in
its entirety Section 8.3(bb) [Basket for liens securing junior lien secured or
unsecured notes]    Delete in its entirety Section 8.5 [Restriction on transfers
of all or substantially all of the assets of the Borrower or any Restricted
Subsidiary to any Unrestricted Subsidiary or Foreign Subsidiary]    Replace this
provision with a restriction on transfers of all or substantially all of the
assets of the Borrower or any Restricted Subsidiary to any Person that is not
the Borrower or a Subsidiary Guarantor Section 8.6(c) [Sales, leases or
transfers to the Borrower or a wholly-owned Restricted Subsidiary that is a
Domestic Subsidiary]    Revise this provision to just allow a Restricted
Subsidiary to consummate sales, leases and transfers to the Borrower or to a
wholly-owned Restricted Subsidiary that is a Domestic Subsidiary of the Borrower
and a Guarantor Section 8.7(b) [Investments in Subsidiaries that are not
Subsidiary Guarantors]    Decrease basket from $25 million to $10 million
Section 8.7(k) [Permitted Acquisitions]   

Limitation on acquisitions of Persons that do not become Subsidiaries Guarantors
deleted and replaced with an overall cap on Permitted Acquisitions of $75
million.

Ratio test in clause (ii) remains the same.

Section 8.7(u) [General investment basket]    Reduce basket to $50 million
Section 8.8(c) and (d) [Management stock buybacks and payments under employee
benefit plans]    Combine into a single basket of $5 million per year, with a
carryforward of unused amounts up to a $10 million maximum amount in any year
Section 8.8(b) [General basket for Restricted Payments]    Basket changed to be
a $10 million per fiscal year basket for dividends and distributions and stock
repurchases

 

4



--------------------------------------------------------------------------------

Annex C

CUMULUS MEDIA INC.

MANAGEMENT INCENTIVE PLAN



--------------------------------------------------------------------------------

CUMULUS MEDIA INC.

MANAGEMENT INCENTIVE PLAN

The following term sheet (this “Term Sheet”) summarizes the principal terms of
an Management Incentive Plan (the “Plan”) to be sponsored by Cumulus Media Inc.
(the “Company”) and its subsidiaries (collectively, the “Company Group”) and of
grants to be made under the Plan upon the effectiveness of the Company’s
confirmed plan of reorganization (“Emergence”).

 

Overview:   

•    Incentive Equity Pool. There will be reserved, exclusively for members of
the Company’s board of directors and senior management employees, a pool of
equity equal to 10% of the Company’s common stock outstanding at Emergence on a
fully diluted and fully distributed basis (such reserve, the “EIP Pool”), with
9.25% of the EIP Pool allocated for senior management employees (the “Management
Pool”) and 0.75% of the EIP Pool (the “Board Pool”) allocated for members of the
new Board of Directors of the Company (the “New Board”). The precise amount of
equity and number of shares to be reserved will be determined in a manner
consistent with the intended effect of this Term Sheet.

 

•    Emergence Grants. Fifty-five percent (55%) of the Management Pool will be
allocated at Emergence (the “Emergence Grants”) in accordance with this Term
Sheet and the allocations set forth on Appendix A. Each Emergence Grant will be
50% in the form of restricted stock units (“RSUs”) and 50% in the form of five
(5) year stock options (“Options”) priced at a per share value equating to
$513.77 million equity value.

 

•    Other Awards. The forty-five percent (45%) remaining balance of the
Management Pool (the “Other Awards”) will be granted to the Company’s senior
management after Emergence in the form of equity-based awards as determined by
the New Board, after consultation with the Compensation Committee and taking
into consideration the then prevailing practices of the Company’s publicly
traded peer group.

 

•    Board Pool. The Board Pool will be issued as RSUs and/or Options allocated
evenly among the non-executive members of the New Board at Emergence, except
that a non-executive Chairman may receive up to a double allocation with the
approval of the Steering Committee.

 

•    2018 Incentive Cash Compensation. Management agrees to tie target 2018
incentive cash compensation to $236 million of EBITDA for 2018.

Vesting:   

•    Normal Vesting. Subject to an Executive’s continued employment through each
applicable vesting date, the Emergence Grants will vest as follows:

 

•    50% of the RSUs will vest in ratable installments on 12/31/18, 12/31/19 and
12/31/20 based upon achieving the target EBITDA of $236 million, $246 million,
and $270 million, respectively, with 50% of each installment vesting on such
date based upon achieving between 90% and 100% of the target EBITDA for such
year (with linear interpolation between achieving 90% to 100% of the respective
target EBITDA above)

 

•    50% of the RSUs and 100% of the Options will vest in ratable installments
on the first four (4) anniversaries of the Emergence Date on the following
schedule: 30%/30%/20%/20%.



--------------------------------------------------------------------------------

  

•    Accelerated Vesting Upon Termination Without Cause, for Good Reason or Due
to Death or Disability. If an Executive is terminated without Cause, terminates
for Good Reason or is terminated due to death or disability (any such
termination, a “Qualifying Termination”), the Executive will become vested in an
additional tranche of the Executive’s unvested Emergence Grant as if the
Executive’s employment continued for one additional year following the
Qualifying Termination date; provided that with respect to the Senior Executives
listed on Appendix A, (i) an amount equal to 50% of the unvested components of
the Emergence Grant will accelerate and vest (75% if such termination occurs on
or before the first anniversary of Emergence) and (ii) vested Options will
remain outstanding until the expiration date of the Option.

 

•    Accelerated Vesting Upon a Change in Control. If an Executive’ employment
is terminated by the Company without Cause or by the Executive for Good Reason,
in either case, within 3 months prior to, or within twelve (12) months
following, a Change in Control, 100% of the Executive’s unvested RSUs and
Options will accelerate and vest. For the sake of clarity, Options may be
terminated in connection with a Change in Control upon payment of an amount
equal to the intrinsic value thereof (as opposed to Black Scholes value).

Final
Documentation:    The final documentation related to Emergence Grants shall not
contain any material restrictions, limitations or additional obligations that
are not set forth in this Term Sheet or in an Executive’s existing employment
agreement.



--------------------------------------------------------------------------------

Appendix A

 

Position

   Emergence Grant:
% of Emergence Pool  

President & CEO*

     30 % 

CFO*

     15 % 

Members of Key Leadership**

     25 % 

Other Leaders**

     20 % 

Other Employees**

     10 %    

 

 

       100.00 %    

 

 

 

 

* Senior Executive

** Amounts within these bands to be allocated by the CEO in consultation with
the New Board. To the extent not fully allocated, the CEO may allocate within
other groups (for the avoidance of doubt, the CEO cannot allocate additional
equity to the CEO or the CFO).



--------------------------------------------------------------------------------

EXHIBIT B TO THE RESTRUCTURING SUPPORT AGREEMENT

Agreement to be Bound by RSA



--------------------------------------------------------------------------------

Agreement to be Bound by RSA

This Joinder Agreement to that certain Restructuring Support Agreement entered
into as of [                    ], 2017 by and among the Consenting Term Loan
Lenders, the Consenting Equityholders, and the Company, attached hereto as
Exhibit 1 (as amended, modified, restated, or amended and restated from time to
time in accordance with its terms, the “Restructuring Support Agreement”), is
hereby executed and delivered by [●] (the “Joining Party”) as of [●], 201[    ].

Capitalized terms used herein but not otherwise defined shall have the meaning
set forth in the Restructuring Support Agreement.

Agreement to be Bound. The Joining Party hereby agrees, on a several, but not
joint, basis, to be bound by the Restructuring Support Agreement in accordance
with its terms. The Joining Party shall hereafter be deemed to be a Consenting
Term Loan Lender for any and all purposes under the Restructuring Support
Agreement. In the event of any inconsistency between this Joinder Agreement and
the Restructuring Support Agreement, the Restructuring Support Agreement shall
control in all respects.

Representations and Warranties. The Joining Party hereby makes the
representations and warranties of the Consenting Term Loan Lenders set forth in
Section 15 of the Restructuring Support Agreement to each other Party to the
Restructuring Support Agreement.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

Date executed: [                    ], 201[    ]

 

[NAME OF TRANSFEREE]

 

By:  

 

Name:   Title:  